Exhibit 10.10

EXHIBIT 1

$100,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

UNITED REFINING COMPANY,

UNITED REFINING COMPANY OF PENNSYLVANIA,

KIANTONE PIPELINE CORPORATION,

COUNTRY FAIR, INC.

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, As Agent

and

MANUFACTURERS AND TRADERS TRUST COMPANY

AND BANK LEUMI, USA, As Co-Documentation Agents

Dated as of July 12, 2002,

as Articles 1 through 10 are amended and restated by Amendment No. 7 to Credit
Agreement

dated as of November 27, 2006

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section           Page 1.      CERTAIN DEFINITIONS    1      1.1      Certain
Definitions.    1      1.2      Construction.    21           1.2.1      Number;
Inclusion.    21           1.2.2      Determination.    21           1.2.3     
Agent’s Discretion and Consent.    22           1.2.4      Documents Taken as a
Whole.    22           1.2.5      Headings.    22           1.2.6      Implied
References to This Agreement.    22           1.2.7      Persons.    22     
     1.2.8      Modifications to Documents.    22           1.2.9      From, To
and Through.    22           1.2.10      Shall; Will.    22      1.3     
Accounting Principles.    23 2.      REVOLVING CREDIT LOAN FACILITIES    23     
2.1      Revolving Credit Commitments.    23           2.1.1      Revolving
Credit Commitments.    23      2.2      Nature of Banks’ Obligations With
Respect to Revolving Credit Loans.    23      2.3      Facility Fees.    24     
2.4      Loan Requests.    24           2.4.1      Revolving Credit Loan
Requests    24      2.5      Making Loans.    24           2.5.1      Making
Revolving Credit Loans.    24           2.5.2      Manner of Borrowing and
Payment.    25      2.6      Notes.    25           2.6.1      Revolving Credit
Notes.    25      2.7      Use of Proceeds.    26      2.8      Letter of Credit
Subfacility.    26           2.8.1      Issuance of Letters of Credit.    26
          2.8.2      Letter of Credit Fees.    26           2.8.3     
Disbursements, Reimbursement.    26           2.8.4      Repayment of
Participation Advances.    27           2.8.5      Documentation.    28     
     2.8.6      Determinations to Honor Drawing Requests.    28           2.8.7
     Nature of Participation and Reimbursement Obligations.    28          
2.8.8      Indemnity.    30           2.8.9      Liability for Acts and
Omissions.    30 3.      INTEREST RATES    32      3.1      Interest Rate
Options.    32           3.1.1      Revolving Credit Interest Rate Options.   
32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section           Page           3.1.2      Rate Quotations.    32      3.2     
Interest Periods.    32           3.2.1      Ending Date and Business Day.    33
          3.2.2      Amount of Borrowing Tranche.    33           3.2.3     
Termination Before Expiration Date.    33           3.2.4      Renewals.    33
     3.3      Interest After Default.    33           3.3.1      Letter of
Credit Fees, Interest Rate,    33           3.3.2      Other Obligations.    33
          3.3.3      Acknowledgment.    33      3.4      Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available.    34     
     3.4.1      Unascertainable.    34           3.4.2      Illegality;
Increased Costs; Deposits Not Available.    34           3.4.3      Agent’s and
Bank’s Rights.    34      3.5      Selection of Interest Rate Options.    35 4.
     PAYMENTS    35      4.1      Payments.    35      4.2      Pro Rata
Treatment of Banks.    35      4.3      Interest Payment Dates.    36      4.4
     Voluntary Prepayments.    36           4.4.1      Right to Prepay.    36
          4.4.2      Replacement of a Bank.    37           4.4.3      Change of
Lending Office.    37      4.5      Reduction of Commitment.    38      4.6     
Additional Compensation in Certain Circumstances.    38           4.6.1     
Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements,
Expenses, Etc.    38           4.6.2      Indemnity.    39      4.7      Deposit
into Lockbox.    39      4.8      Receipt and Application of Payment; Cash
Collateral Account; Collections; Agent’s Right to Notify Account
Debtors.    39           4.8.1      Receipt and Application of Payment.    40
          4.8.2      Cash Collateral Account.    40           4.8.3     
Collections; Agent’s Right to Notify Account Debtors.    41 5.     
REPRESENTATIONS AND WARRANTIES    41      5.1      Representations and
Warranties.    41           5.1.1      Organization and Qualification.    41
          5.1.2      Capitalization and Ownership.    41           5.1.3     
Subsidiaries.    42

 

-ix-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page           5.1.4      Power and Authority.    42           5.1.5
     Validity and Binding Effect.    42           5.1.6      No Conflict.    42
          5.1.7      Litigation.    43           5.1.8      Title to Properties.
   43           5.1.9      Financial Statements.    43           5.1.10      Use
of Proceeds; Margin Stock; Section 20 Subsidiaries.    44           5.1.11     
Full Disclosure.    44           5.1.12      Taxes.    45           5.1.13     
Consents and Approvals.    45           5.1.14      No Event of Default;
Compliance With Instruments.    45           5.1.15      Patents, Trademarks,
Copyrights, Licenses, Etc.    45           5.1.16      Security Interests.    46
          5.1.17      Insurance.    46           5.1.18      Compliance With
Laws.    46           5.1.19      Material Contracts; Burdensome Restrictions.
   46           5.1.20      Investment Companies; Regulated Entities.    47     
     5.1.21      Plans and Benefit Arrangements.    47           5.1.22     
Employment Matters.    48           5.1.23      Environmental Matters.    48
          5.1.24      Senior Debt Status.    50      5.2      Updates to
Schedules.    51 6.      CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
   51      6.1      Loans and Letters of Credit made on the Closing Date.    51
     6.2      Each Additional Loan or Letter of Credit.    51 7.      COVENANTS
   52      7.1      Affirmative Covenants.    52           7.1.1     
Preservation of Existence, Etc.    52           7.1.2      Payment of
Liabilities, Including Taxes, Etc.    52           7.1.3      Maintenance of
Insurance.    52           7.1.4      Maintenance of Properties and Leases.   
54           7.1.5      Maintenance of Patents, Trademarks, Etc.    54          
7.1.6      Visitation Rights.    54           7.1.7      Keeping of Records and
Books of Account.    54           7.1.8      Plans and Benefit Arrangements.   
54           7.1.9      Compliance With Laws.    55           7.1.10      Use of
Proceeds.    55           7.1.11      Further Assurances.    55           7.1.12
     Subordination of Intercompany Loans.    55           7.1.13      Tax
Sharing.    55           7.1.14      Wire Transfer Agreement.    55          
7.1.15      [Intentionally Omitted].    56           7.1.16      Anti-Terrorism
Laws.    56

 

-x-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page .           7.1.17      [Intentionally Omitted].    56      7.2
     Negative Covenants.    56           7.2.1      Indebtedness.    56     
     7.2.2      Liens.    57           7.2.3      Guaranties.    57          
7.2.4      Loans and Investments.    57           7.2.5      Dividends and
Related Distributions.    58           7.2.6      Liquidations, Mergers,
Consolidations, Acquisitions.    59           7.2.7      Dispositions of Assets
or Subsidiaries.    61           7.2.8      Affiliate Transactions.    62     
     7.2.9      Subsidiaries, Partnerships and Joint Ventures.    62          
7.2.10      Continuation of or Change in Business.    62           7.2.11     
Plans and Benefit Arrangements.    63           7.2.12      Fiscal Year.    63
          7.2.13      Issuance of Stock.    63           7.2.14      Changes in
Organizational Documents and Senior Unsecured Notes.    64           7.2.15     
Unused Availability.    64           7.2.16      Minimum Net Worth.    64     
     7.2.17      Negative Pledge Covenants.    64           7.2.18      Capital
and Operating Leases.    65           7.2.19      Redemptions of Senior
Unsecured Notes.    65           7.2.20      Enbridge Costs; Enbridge Cash
Collateral.    65      7.3      Reporting Requirements.    65           7.3.1
     Quarterly Financial Statements.    65           7.3.2      Annual Financial
Statements.    66           7.3.3      Certificate of the Borrowers.    66     
     7.3.4      Borrowing Base Certificates, Schedules of Accounts and
Inventory, Audits of Accounts and Inventory.    67           7.3.5      Notice
of Default.    67           7.3.6      Notice of Litigation.    67          
7.3.7      Certain Events.    67           7.3.8      Budgets, Forecasts, Other
Reports and Information.    68           7.3.9      Notices Regarding Plans and
Benefit Arrangements.    68 8.      DEFAULT    70      8.1      Events of
Default.    70           8.1.1      Payments Under Loan Documents.    70     
     8.1.2      Breach of Warranty.    70           8.1.3      Unused
Availability.    70           8.1.4      Breach of Negative Covenants or
Visitation Rights.    71           8.1.5      Breach of Other Covenants.    71
          8.1.6      Defaults in Other Agreements or Indebtedness.    71     
     8.1.7      Final Judgments or Orders.    72           8.1.8      Loan
Document Unenforceable.    72           8.1.9      Notice of Lien or Assessment.
   72           8.1.10      Insolvency.    72

 

-xi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               

Section

          Page           8.1.11    Events Relating to Plans and Benefit
Arrangements.    72           8.1.12    Cessation of Business.    73          
8.1.13    Involuntary Proceedings.    73           8.1.14    Voluntary
Proceedings.    73           8.1.15    Change in Control.    73      8.2     
Consequences of Event of Default.    74           8.2.1    Events of Default
Other Than Bankruptcy, Insolvency or Reorganization Proceedings.    74          
8.2.2    Bankruptcy, Insolvency or Reorganization Proceedings.    74          
8.2.3    Set-off.    74           8.2.4    Suits, Actions, Proceedings.    75
          8.2.5    Application of Proceeds.    75           8.2.6    Other
Rights and Remedies.    76      8.3      Notice of Sale.    76 9.      THE AGENT
   76      9.1      Appointment.    76      9.2      Delegation of Duties.    77
     9.3      Nature of Duties; Independent Credit Investigation.    77      9.4
     Actions in Discretion of Agent; Instructions From the Banks.    77      9.5
     Reimbursement and Indemnification of Agent by the Borrowers.    78      9.6
     Exculpatory Provisions; Limitation of Liability.    78      9.7     
Reimbursement and Indemnification of Agent by Banks.    79      9.8     
Reliance by Agent.    79      9.9      Notice of Default.    79      9.10     
Notices.    79      9.11      Banks in Their Individual Capacities.    80     
9.12      Holders of Notes.    80      9.13      Equalization of Banks.    80
     9.14      Successor Agent.    81      9.15      Agent’s Fee.    81     
9.16      Availability of Funds.    81      9.17      Calculations.    82     
9.18      Beneficiaries.    82

10.

     MISCELLANEOUS    82      10.1      Modifications, Amendments or Waivers.   
82

 

-xii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page             10.1.1      Increase of Commitment; Extension
or Expiration Date.    83             10.1.2      Extension of Payment;
Reduction of Principal Interest or Fees; Modification of Terms of Payment.    83
            10.1.3      Release of Collateral or Guarantor.    83            
10.1.4      Borrowing Base.    83             10.1.5      Inventory and Accounts
Advance Rates.    83             10.1.6      Miscellaneous.    83        10.2
     No Implied Waivers; Cumulative Remedies; Writing Required.    84       
10.3      Reimbursement and Indemnification of Banks by the Borrowers; Taxes.   
84        10.4      Holidays.    85        10.5      Funding by Branch,
Subsidiary or Affiliate.    86             10.5.1      Notional Funding.    86  
          10.5.2      Actual Funding.    86        10.6      Notices.    86  
     10.7      Severability.    87        10.8      Governing Law.    87       
10.9      Prior Understanding.    87        10.10      Duration; Survival.    88
       10.11      Successors and Assigns.    88        10.12     
Confidentiality.    89             10.12.1      General.    89            
10.12.2      Sharing Information With Affiliates of the Banks.    90       
10.13      Counterparts.    90        10.14      Agent’s or Bank’s Consent.   
90        10.15      Exceptions.    90        10.16      CONSENT TO FORUM;
WAIVER OF JURY TRIAL.    91        10.17      Certification From Banks and
Participants    91             10.17.1      Tax Withholding Clause.    91       
10.18      Joinder of Guarantors.    92        10.19      Judgment Currency.   
93

 

-xiii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                 Page           LIST OF SCHEDULES AND EXHIBITS    SCHEDULES     
        SCHEDULE 1.1(A)      -      PRICING GRID    SCHEDULE 1.1(B)      -     
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES    SCHEDULE 1.1(P)      -     
PERMITTED LIENS    SCHEDULE 1.1(Q)(i)      -      QUALIFIED ACCOUNTS   
SCHEDULE 1.1(Q)(ii)      -      QUALIFIED INVENTORY    SCHEDULE 5.1.1      -
     QUALIFICATIONS TO DO BUSINESS    SCHEDULE 5.1.2      -      CAPITALIZATION
   SCHEDULE 5.1.3      -      SUBSIDIARIES    SCHEDULE 5.1.7      -     
LITIGATION    SCHEDULE 5.1.8      -      OWNED AND LEASED REAL PROPERTY   
SCHEDULE 5.1.12      -      TAXES    SCHEDULE 5.1.13      -      CONSENTS AND
APPROVALS    SCHEDULE 5.1.15      -      PATENTS, TRADEMARKS, COPYRIGHTS,
LICENSES, ETC.    SCHEDULE 5.1.17      -      INSURANCE POLICIES    SCHEDULE
5.1.19      -      MATERIAL CONTRACTS    SCHEDULE 5.1.21      -      EMPLOYEE
BENEFIT PLAN DISCLOSURES    SCHEDULE 5.1.23      -      ENVIRONMENTAL
DISCLOSURES    SCHEDULE 7.2.1      -      PERMITTED INDEBTEDNESS    SCHEDULE
7.2.4      -      EXISTING INVESTMENTS              EXHIBITS    EXHIBIT
1.1(A)(1)      -      ASSIGNMENT AND ASSUMPTION AGREEMENT    EXHIBIT 1.1(G)(1)
     -      GUARANTOR JOINDER    EXHIBIT 1.1(G)(2)      -      GUARANTY
AGREEMENT    EXHIBIT 1.1(Q)(ii)      -      WAREHOUSEMAN’S WAIVER    EXHIBIT
1.1(R)      -      REVOLVING CREDIT NOTE    EXHIBIT 1.1(W)      -      WIRE
TRANSFER AGREEMENT    EXHIBIT 2.4.1      -      REVOLVING CREDIT LOAN REQUEST   
EXHIBIT 7.2.6      -      ACQUISITION NOTICE CERTIFICATE    EXHIBIT 7.3.3      -
     QUARTERLY COMPLIANCE CERTIFICATE    EXHIBIT 7.3.4      -      BORROWING
BASE CERTIFICATE   

 

-xiv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 12, 2002 and is
made by and among UNITED REFINING COMPANY, a Pennsylvania corporation (“United
Refining”), UNITED REFINING COMPANY OF PENNSYLVANIA, a Pennsylvania corporation
(“United Refining PA”), KIANTONE PIPELINE CORPORATION, a New York corporation
(“Kiantone”), COUNTRY FAIR, INC., a Pennsylvania corporation (“Country Fair”)
and hereinafter together with Kiantone, United Refining and United Refining PA
sometimes collectively referred to as the “Borrowers” and individually as a
“Borrower”), KWIK-FILL CORPORATION, a Pennsylvania corporation (as a Guarantor),
the BANKS (as hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Banks under this Agreement (hereinafter referred to in
such capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrowers have requested the Banks to provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$100,000,000; and

WHEREAS, the revolving credit facility shall be used for capital expenditures,
permitted acquisitions and for working capital and general corporate purposes;
and

WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

CERTAIN DEFINITIONS

Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
(as such terms are defined in the Uniform Commercial Code) or services rendered,
whether or not earned by performance and whether or not evidenced by a contract,
instrument or document, which is now owned or hereafter acquired by a Loan
Party. All Accounts, whether Qualified Accounts or not, shall be subject to the
Banks’ Prior Security Interest.

Account Debtor shall mean any Person who is or who may become obligated to a
Borrower under, with respect to, or on account of, an Account.

Acquisition Consideration shall mean with respect to any Permitted Acquisition,
the aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the

 

-1-



--------------------------------------------------------------------------------

Loan Parties, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by any Loan Party in connection
therewith, and (iv) any other consideration given or obligation incurred by any
of the Loan Parties in connection therewith.

Adjusted Fixed Charge Coverage Ratio shall mean the Consolidated Fixed Charge
Coverage Ratio as such term is defined in the Indenture as in effect on the
Closing Date. All defined terms included in the definition of Consolidated Fixed
Charge Coverage Ratio in the Indenture as in effect on the Closing Date or
included in other defined terms contained in such definition shall also have the
meanings given them in the Indenture as in effect on the Closing Date.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.
Control, as used in this definition, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

Agent’s Fee shall have the meaning assigned to that term in Section 9.15.

Agent’s Letter shall have the meaning assigned to that term in Section 9.15.

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to Base Rate under the Base Rate Option
based on the Average Unused Availability then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Revolving Credit Base Rate Spread,”
or

(B) the percentage spread to be added to Euro-Rate under the Euro-Rate Option
based on the Average Unused Availability then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Revolving Credit Euro-Rate Spread.”

 

-2-



--------------------------------------------------------------------------------

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

Appraised Value shall mean with respect to the Loan Parties’ Retail Store
Inventory classified as Qualified Inventory, the net orderly liquidation value
thereof as determined by an appraisal performed from time to time at Agent’s
discretion by an appraiser approved by the Agent.

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of Exhibit
1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from each Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. A Borrower may amend
such list of individuals from time to time by giving written notice of such
amendment to the Agent.

Average Unused Availability shall mean, for any fiscal quarter of the Borrowers,
the average daily difference between (i) the Borrowing Base, and (ii) the
Revolving Facility Usage.

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

Base Net Worth shall mean $40,000,000 of the Borrowers on a consolidated basis.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then-prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, or (ii) the Federal Funds Open Rate plus one percent (1.0%) per
annum.

Base Rate Option shall mean the option of the Borrowers to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
subsection 3.1.1(i) or subsection 3.1.2(ii), respectively.

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Subsection
5.1.25.2.

Borrowers or Borrower shall have the meanings as set forth in the first
paragraph of this Agreement.

Borrowing Base shall mean:

(1) at any time prior to the Retail Assets Perfection Period or after the Retail
Assets Perfection Period has terminated, the sum of

 

-3-



--------------------------------------------------------------------------------

(i) one hundred percent (100%) of cash held in the Cash Collateral Account, plus

(ii) eighty-five percent (85%) of (A) Qualified Accounts (excluding any Accounts
arising from retail stores) and (B) Qualified Accounts consisting of Accounts
arising from retail stores, plus

(iii) the lesser of the amount in (A) or the amount in (B) below:

(A) seventy percent (70%) of Qualified Inventory (excluding any Inventory at
retail stores which is not Retail Store Inventory) and excluding Retail Store
Inventory, OR

(B) $80,000,000.

(2) at any time during the Retail Assets Perfection Period, the sum of

(i) one hundred percent (100%) of cash held in the Cash Collateral Account, plus

(ii) eighty-five percent (85%) of (A) Qualified Accounts (excluding any Account
arising from retail stores) and (B) Qualified Accounts consisting of Accounts
arising from retail stores (collectively, the “Accounts Portion”), plus

(iii) the lesser of the amount in (A) or the amount in (B) below:

(A) the sum of:

(x) seventy percent (70%) of Qualified Inventory (excluding Retail Store
Inventory), plus

(y) the lesser of (1) eighty-five percent (85%) of the Appraised Value of
Qualified Inventory which is Retail Store Inventory, or (2) seventy percent
(70%) of the cost of such Retail Store Inventory, OR

(B) $80,000,000.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which the Base Rate Option applies shall constitute one
Borrowing Tranche.

 

-4-



--------------------------------------------------------------------------------

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Canadian Law shall mean the Law of the Canadian provinces of Alberta,
Saskatchewan, Manitoba or Ontario, as the case may be, and the federal laws of
Canada applicable therein.

Cash Collateral Account shall mean the cash collateral account maintained by
each of the Borrowers with the Agent from which monies may be withdrawn only by
the Agent.

Closing Date shall mean November 27, 2006.

Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement which shall include all
Accounts and Inventory and related rights, as more fully set forth in the
Security Agreement.

Commercial Letter of Credit shall mean any Letter of Credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

Consolidated Net Worth shall mean, as of any date of determination, total
stockholders’ equity of the Borrowers and their Subsidiaries as of such date
determined and consolidated in accordance with GAAP.

Depository shall have the meaning assigned to such term in Section 0.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning assigned to that term in Section 2.8.3.2.

Earnings Before Interest and Taxes shall mean for any period the sum of (a) net
income (or loss) of Borrowers on a consolidated basis for such period (excluding
extraordinary gains), plus (b) all interest expense of Borrowers on a
consolidated basis for such period, plus (c) all charges against income of
Borrowers on a consolidated basis for such period for federal, state and local
taxes.

EBITDA shall mean for any period the sum of (a) Earnings Before Interest and
Taxes for such period plus (b) depreciation expenses for such period, plus
(c) amortization expenses for such period.

 

-5-



--------------------------------------------------------------------------------

Enbridge shall mean any one or more of Enbridge Energy Company, Inc., Enbridge
Energy Limited Partnership and Enbridge Pipelines Inc.

Enbridge Cash Collateral Agreement shall mean that certain Security and Agency
Agreement among Enbridge and United Refining Company dated as of August 25,
2003, as such agreement is modified, amended, restated or supplemented from time
to time with the consent of the Agent.

Enbridge Pipeline shall mean that pipeline transportation system owned and/or
operated by Enbridge used by any Loan Party to ship Inventory through one or
more of the following Canadian provinces: Alberta, Saskatchewan, Manitoba and
Ontario, as well as through the United States.

Environmental Complaint shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice of any type relating to, arising out of, or issued pursuant to,
any of the Environmental Laws or any Environmental Conditions, as the case may
be.

Environmental Conditions shall mean any conditions of the environment, including
the workplace, the ocean, natural resources (including flora or fauna), soil,
surface water, groundwater, any actual or potential drinking water supply
sources, substrata or the ambient air, relating to or arising out of, or caused
by, the use, handling, storage, treatment, recycling, generation,
transportation, release, spilling, leaking, pumping, emptying, discharging,
injecting, escaping, leaching, disposal, dumping, threatened release or other
management or mismanagement of Regulated Substances resulting from the use of,
or operations on, any Property.

Environmental Laws shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments and consent decrees issued, or entered into, pursuant thereto,
relating to pollution or protection of human health or the environment or
employee safety in the workplace.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upward, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent

 

-6-



--------------------------------------------------------------------------------

manifest error) to be the average of the London interbank offered rates for U.S.
Dollars quoted by the British Bankers’ Association as set forth on Moneyline
Telerate (or appropriate successor or, if the British Bankers’ Association or
its successor ceases to provide such quotes, a comparable replacement determined
by the Agent) display page 3750 (or such other display page on the Moneyline
Telerate service as may replace display page 3750) two (2) Business Days prior
to the first day of such Interest Period for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

 

       

Average of London interbank offered rates quoted

by BBA or appropriate successor as shown on

  Euro-Rate      =   

Moneyline Telerate Service display page 3750

         

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Euro-Rate Option outstanding
on the effective date of any change in the Euro-Rate Reserve Percentage as of
such effective date. The Agent shall give prompt notice to the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

Euro-Rate Option shall mean the option of the Borrowers to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
subsection 3.1.1(ii).

Euro-Rate Reserve Percentage shall mean the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the Agent
which is in effect during any relevant period, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”) of a member bank in such System.

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
November 27, 2011.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve

 

-7-



--------------------------------------------------------------------------------

Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum determined by
the Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open rate” for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler, any successor entity thereto, or any other
broker selected by the Agent, as set forth on the applicable Telerate display
page; provided, however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open rate” on the immediately
preceding Business Day, or if no such rate shall be quoted by a federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.

Financial Projections shall have the meaning assigned to that term in
subsection 5.1.9(ii).

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

Guarantor shall mean each of the parties to this Agreement which has executed
the Guaranty Agreement and any other party which joins this Agreement as a
Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 0(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement dated as of
July 12, 2002, executed and delivered by each of the Guarantors to the Agent for
the benefit of the Banks.

Hedging Obligations shall mean with respect to any Person, (i) the obligations
of such Person pursuant to any interest rate swap agreement, interest rate
collar agreement or other similar agreement or arrangement relating to interest
rates, and (ii) the obligations of such Person pursuant to any commodities
futures contracts for the purchase or sale of crude oil, gasoline or any motor
fuel constituent or refinery feed stock.

 

-8-



--------------------------------------------------------------------------------

Hedging Contracts shall mean hedging agreements or arrangements related to
Hedging Obligations entered into by any Loan Party in the ordinary course of
business and not for speculative purposes.

Historical Statements shall have the meaning assigned to that term in
subsection 5.1.9(i).

Inactive Subsidiary shall mean any Subsidiary of the Borrowers which has no
assets or liabilities and does not conduct business. The Inactive Subsidiaries
are listed on Schedule 0.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including capitalized leases and conditional sales agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
payables and accrued expenses incurred in the ordinary course of business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than sixty (60) days past due), or (v) any Guaranty of
Indebtedness for borrowed money; provided that any Indebtedness of any Loan
Party that is Guaranteed by another Loan Party shall only be counted once in the
covenants of the Loan Parties hereunder.

Indenture shall mean that certain Indenture dated as of August 6, 2004, among
United Refining, the Subsidiary Guarantors named therein, and Bank of New York,
as trustee, as the same may be amended, restated, supplemented or modified from
time to time in accordance with Section 7.2.14.

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other similar arrangement in respect of such Person’s creditors, generally,
or any substantial portion of its creditors, undertaken under any Law.

 

-9-



--------------------------------------------------------------------------------

Intercompany Subordination Agreement shall mean a Subordination Agreement dated
as of July 12, 2002 among the Loan Parties in favor of the Agent and the Banks.

Interest Period shall have the meaning assigned to such term in Section 3.2.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Inventory shall mean any and all crude oil, motor gasoline and asphalt, Retail
Store Inventory (if such Inventory is subject to the Banks’ Prior Security
Interest) including without limitation goods in transit, wheresoever located
(including without limitation pipelines whether leased or owned) and whether now
owned or hereafter acquired by a Loan Party, which are or may at any time be
held as raw materials, finished goods, work-in-process, and all supplies or
materials used or consumed in a Loan Party’s business of producing crude oil,
asphalt and motor gasoline or held for sale or lease, including, without
limitation, (a) all such property the sale or other disposition of which has
given rise to Accounts and which has been returned to or repossessed or stopped
in transit by a Loan Party, and (b) all packing, shipping and advertising
materials relating to all or any such property, provided, however, motor
gasoline after it is processed and leaves the refinery facility located in
Warren, Pennsylvania shall be excluded from Inventory. All Inventory as defined
above or in the Security Agreement, and whether or not Qualified Inventory,
shall be subject to the Banks’ Prior Security Interest.

Investment Consideration shall mean the amount of cash paid by the Loan Parties,
liabilities or other obligations, whether contingent or otherwise, assumed or
incurred in connection with any investment, including without limitation loans,
advances or capital contributions in any other Person, any Guaranty of
obligations of another Person, all purchases (or other acquisitions for
consideration) by any Loan Party of Indebtedness, capital stock or other
securities of any other Person.

JP Morgan shall mean JP Morgan (f/ka Chase Lincoln Bank).

JP Morgan Lockbox shall mean that certain lockbox maintained by United Refining
with JP Morgan pursuant to that certain lockbox agreement dated as of August 25,
1992.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

-10-



--------------------------------------------------------------------------------

Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.

Letter of Credit Borrowing shall mean an extension of credit resulting from a
drawing under any Letter of Credit which shall not have been reimbursed on the
date when made and shall not have been converted into a Revolving Credit Loan
under Section 2.8.3.2.

Letter of Credit Fee shall mean the Letter of Credit fee based on the Average
Unused Availability then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Letter of Credit Fee” computed in accordance with the
parameters set forth on Schedule 1.1(A).

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit, and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

LLC shall mean Vulcan-Koch Asphalt Marketing, LLC, a Delaware limited liability
company.

LLC Agreement shall mean the Vulcan-Koch Asphalt Marketing, LLC Limited
Liability Company Agreement entered into by and between United Refining and Koch
Materials Company.

LLC Interests shall have the meaning given to such term in Section 5.1.3.

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Intercompany Subordination Agreement, the Notes, the Lockbox
Agreements, the Security Agreement, the Wire Transfer Agreements, the Letters of
Credit, Hedging Contracts to which any Bank or Affiliate of any Bank is a party,
and any other instruments, certificates or documents delivered or contemplated
to be delivered hereunder or thereunder or in connection herewith or therewith,
as the same may be supplemented or amended from time to time in accordance
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.4.

Loans shall mean collectively, and Loan shall mean separately, all Revolving
Credit Loans or any Revolving Credit Loan.

 

-11-



--------------------------------------------------------------------------------

Lockbox Agreements shall mean collectively any lockbox agreements between the
Borrowers and PNC, National City and JP Morgan referred to in the definitions of
the PNC Lockbox, National City Lockbox and JP Morgan Lockbox, respectively.

Lockboxes shall mean collectively the PNC Lockbox, National City Lockbox and JP
Morgan Lockbox.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform its Indebtedness,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Agent or any of the Banks, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

Material Contract shall have the meaning assigned to such term in Section 0.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which a Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including a Borrower or any member of the ERISA Group) at least two of
whom are not under common control, as such a plan is described in Sections 4063
and 4064 of ERISA.

National City shall mean National City Bank, successor to National City Bank of
Pennsylvania.

National City Lockbox shall mean that certain lockbox maintained by United
Refining with National City pursuant to that certain lockbox agreement dated as
of July 1, 1991.

Notes shall mean the Revolving Credit Notes.

Notices shall have the meaning assigned to that term in Section 10.6.

 

-12-



--------------------------------------------------------------------------------

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent, any of the Banks or Affiliates of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Agent’s Letter or any other
Loan Document.

Official Body shall mean any national, federal, state, provincial, local or
other government or political subdivision or any agency, authority, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

Other Permitted Investment shall have the meaning given to such term in
Section 7.2.4(v).

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.8.4.

Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisition shall have the meaning assigned to such term in
Section 7.2.6.

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) commercial paper maturing in 180 days or less, rated not lower than A-1 by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition.;

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition; and

(iv) mutual funds which hold exclusively investments described in clauses (i),
(ii) or (iii) above.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

-13-



--------------------------------------------------------------------------------

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Liens incurred or good-faith pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business, including without limitation, (1) statutory Liens in favor of Enbridge
on inventory of the Borrowers in the pipeline of Enbridge , provided that to the
extent the Inventory upon which such Liens exist is included in the Borrowing
Base, such Liens are subject to the Enbridge Cash Collateral Agreement, and
(2) consensual liens on cash of the Borrowers granted by the Borrowers pursuant
to the Enbridge Cash Collateral Agreement in amounts not exceeding the amount of
the obligations of the Borrower due to Enbridge as determined by Enbridge;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Agent for the
benefit of the Banks;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), securing Indebtedness then existing and any Lien on the same asset
securing Indebtedness which refinances the Indebtedness securing such Lien
provided that the principal amount secured thereby is not increased, and no
additional assets become subject to such Lien;

(ix) Purchase Money Security Interests and Liens on assets other than Collateral
to the extent permitted under Section 7.2.1(v); and

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed, or (B) if
a final judgment is entered and such judgment is discharged, bonded or stayed
(and continue to be stayed for all times thereafter) within thirty (30) days of
entry, and in either case they do not

 

-14-



--------------------------------------------------------------------------------

affect the Collateral or, in the aggregate, materially impair the ability of any
Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

(1) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; and

(2) Liens resulting from final judgments or orders described in Section 8.1.6;
and

(3) Environmental Liens in respect of environmental clean-up costs alleged to be
due as presently or prospectively authorized under any federal or state law,
provided Borrowers shall have contested the lawfulness or amount of any such
lien in good faith, provided further that the amount thereof, together with the
Liens resulting from final judgments or orders described in Section 8.1.6 does
not exceed $2,500,000;

(xi) any Lien granted to a commodity broker in connection with an account
created and maintained by United Refining to engage in the trading of futures
contracts on a recognized exchange for the purpose or reducing the price risk
associated with holding or purchasing crude oil and refined petroleum products
inventory; provided that, (x) any such Lien shall be confined solely to futures
contracts permitted by clause (y) below and to cash equivalents in an amount not
exceeding $5,000,000 on deposit in such account and (y) with respect to such
account, neither United Refining nor any Subsidiary shall enter into any
obligations in any hedging transactions, the effect of which would be to cause
more than 2,500,000 barrels of crude oil or more than 2,500,000 barrels of
refined petroleum products to be at any time subject to fixed-price contracts to
which United Refining or any Subsidiary is a party. A contract for the purchase
of crude oil or refined petroleum products shall not be deemed to be a
“fixed-price contract” for purposes of the proviso to the immediately preceding
sentence if the price thereunder is based upon and varies with Canadian price
postings for the same or a similar commodity, prices for the same or a similar
commodity on the New York Mercantile Exchange or any other index which reflects
market prices;

(xii) any Lien on an asset acquired in a Permitted Acquisition provided that
(a) the asset is not of the category of any of the assets described in the
definition of “Collateral” contained in the Security Agreement, (b) such Lien
secures Indebtedness incurred in connection with or assumed in such Permitted
Acquisition, and (c) such Lien secures Indebtedness which is included in the
determination of Acquisition Consideration; provided however, that at such time
as such assets are permitted under the Indenture to be pledged as Collateral
hereunder and the Borrowers elect to or are required to have such assets pledged
as security for the Obligations hereunder, liens on such assets (other than in
favor of the Agent and the Banks) shall not be permitted hereunder;

(xiii) Cash collateral securing surety bonds issued in the ordinary course of
the business of the Loan Parties.

 

-15-



--------------------------------------------------------------------------------

Permitted Voluntary Dissolution shall have the meaning assigned to such term in
Section 7.1.1.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group, or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

PNC Lockbox shall mean that certain lockbox maintained by United Refining with
the Agent pursuant to that certain lockbox agreement dated as of February 7,
1993.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code or in the
Personal Property Security Act of the province of either Alberta, Saskatchewan,
Manitoba or Ontario, as the case may be, in the Collateral which is subject only
to Liens for taxes not yet due and payable to the extent such prospective tax
payments are given priority by statute or Purchase Money Security Interests as
permitted hereunder or to Permitted Liens.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

-16-



--------------------------------------------------------------------------------

Qualified Accounts shall mean any Accounts of any Borrower which the Agent in
its sole discretion reasonably exercised determines to have met all of the
minimum requirements set forth on Schedule 1.1(Q)(i).

Qualified Enbridge Pipeline Inventory shall mean Qualified Inventory located in
the Enbridge Pipeline.

Qualified Inventory shall mean any Inventory of any Borrower which the Agent in
its sole discretion reasonably exercised determines to have met all of the
minimum requirements set forth on Schedule 1.1(Q)(ii) and if such Inventory is
located in the Enbridge Pipeline, shall meet the following additional
requirements: (i) all current filings or recordations under Canadian Law
necessary to perfect Agent’s security interest in such Inventory shall be in
effect, (ii) notice of Agent’s Lien on such Inventory has been provided to
Enbridge as required by any Tariff governing the transmission of such Inventory,
(iii) the Banks shall have been provided with a legal opinion of Canadian
counsel confirming that Agent has a perfected security interest in such
Inventory, and (iv) the transmission costs and tariffs associated with such
Inventory shall be subject to the Enbridge Cash Collateral Agreement pursuant to
which a Loan Party has granted to Enbridge cash collateral or a letter of credit
sufficient to pay such transmission costs and tariffs. Inventory which meets
such requirements shall be valued for purposes of computing the Borrowing Base
at the lower of:

its book value on a FIFO basis or

its market value which shall be

(1) its Appraised Value if such Inventory is Retail Store Inventory or

(2) computed as follows if such Inventory is not Retail Store Inventory: by
multiplying the quantity of such Qualified Inventory by the unit price per
volume reported on the date of computation by (a) Oil Price Information Services
for products if such Inventory consists of refining products or Poten and
Partners, Inc. for asphalt if such Inventory consists of asphalt, and (b) the
New York Merchantile Exchange if such Inventory consists of crude oil; the
market value of crude oil computed pursuant to this clause (ii)(2)(b) shall be
reduced by the applicable crude stream discounts for oil pricing.

Ratable Share shall mean the proportion that a Bank’s Revolving Credit
Commitment bears to the Revolving Credit Commitments of all of the Banks.

Regulated Substances shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, byproducts, coproducts, impurities, dust,
scrap, heavy metals, defined as a “hazardous substance,” “pollutant,”
“pollution,” “contaminant,” “hazardous or toxic substance,” “extremely hazardous
substance,” “toxic chemical,” “toxic waste,” “hazardous waste,” “industrial
waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed waste,”
“infectious waste,” “chemotherapeutic waste,” “medical waste,” or “regulated
substance” or any related materials, substances or wastes as now or hereafter
defined pursuant to any Environmental Laws, ordinances, rules, regulations or
other directives of any Official Body, the generation, manufacture, extraction,
processing, distribution, treatment, storage, disposal,

 

-17-



--------------------------------------------------------------------------------

transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.2.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Banks shall mean:

(A) if there are one (1) or two (2) Banks, Required Banks shall mean all of the
Banks, or

(B) if there are more than (2) Banks, the Required Banks shall mean:

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Banks whose Revolving Credit Commitments aggregate at
least fifty-one percent (51%) of the Revolving Credit Commitments of all of the
Banks, or

(ii) if there are Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, any Bank or group of Banks if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least fifty-one percent (51%) of the total principal
amount of all of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings then outstanding. Reimbursement Obligations and Letter of Credit
Borrowings shall be deemed, for purposes of this definition, to be in favor of
the Agent and not a participating Bank if such Bank has not made its
Participation Advance in respect thereof and shall be deemed to be in favor of
such Bank to the extent of its Participation Advance if it has made its
Participation Advance in respect thereof.

Retail Assets Perfection Period shall commence when the Loan Parties have, to
the satisfaction of the Agent as confirmed by the Agent in writing, granted to
the Agent for the benefit of the Banks Prior Security Interests in all of the
Inventory located at retail stores (which is not Retail Store Inventory) and
Retail Store Inventory located at, or arising from (in the case of Accounts),
the Loan Parties’ retail locations, and shall terminate if the Agent for the
benefit of the Banks shall cease to have such a Prior Security Interest in such
assets.

Retail Store Inventory shall mean the grocery and related products located at
the retail locations of the Loan Parties.

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled

 

-18-



--------------------------------------------------------------------------------

“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.

Revolving Credit Loans shall mean collectively, and Revolving Credit Loan shall
mean separately, all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to a Borrower or in the aggregate to the Borrowers
pursuant to Section 2.1 or 2.8.3.

Revolving Credit Notes shall mean collectively, and Revolving Credit Note shall
mean separately, all the Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding and the Letters of Credit Outstanding.

Schedule of Accounts shall mean for each Borrower a detailed, aged trial balance
of all then-existing Accounts in form and substance satisfactory to Agent,
specifying in each case the names, addresses, face amount and dates of
invoice(s) for each Account Debtor obligated on an Account so listed and, if
requested by the Agent, copies of proof of delivery and customer statements and
the original copy of all documents, including, without limitation, repayment
histories and present status reports, and such other matters and information
relating to the status of the Accounts and/or the Account Debtors so scheduled
as the Agent may from time to time reasonably request.

Schedule of Inventory shall mean for each Borrower a current schedule of
Inventory in form and substance satisfactory to the Agent on a FIFO basis,
itemizing and describing the kind, type, quality and quantity of Inventory, as
determined by physical counts taken annually, such Borrower’s costs therefor and
selling price thereof, and the weekly withdrawals therefrom and additions
thereto.

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

Security Agreement shall mean the Security Agreement dated as of July 12, 2002
executed and delivered by each of the Loan Parties to the Agent for the benefit
of the Banks.

Senior Unsecured Notes shall mean the $225,000,000 of 10.50% Series A Senior
Notes due 2012 issued by United Refining and the Subsidiary Guarantors (as
defined under the Indenture), as the same may be amended, restated, supplemented
or modified from time to time in accordance with Section 7.2.14.

Servicing Agreement shall mean that certain agreement between the Red Apple
Group, Inc. (“RAG”) and United Refining dated June 9, 1997, pursuant to which
United Refining shall pay to RAG for the use of RAG’s New York headquarters, as
such agreement may be amended from time to time, and any agreement concerning
the same subject matter between the United Refining and John A. Catsimatidis
and/or any of his Affiliates, whether such agreement is a replacement thereof or
in addition thereto.

 

-19-



--------------------------------------------------------------------------------

Settlement Date shall mean November 27, 2006, and thereafter shall mean Thursday
of each week (if such day is a Business Day and, if not, the next succeeding
Business Day) and any other Business Day on which the Agent elects to effect
settlement pursuant to Section 2.5.1.

SFAS 133 means Statements of Financial Accounting Standards No. 133, as amended,
“Accounting for Derivative Instruments and Hedging Activities”.

Shares shall have the meaning assigned to that term in Section 5.1.2.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (iii) any limited liability company of which such Person is a
member or of which fifty percent (50%) or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries, or (iv) any corporation, trust, partnership,
limited liability company or other entity which is controlled by such Person or
one or more of such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.

Tariff shall mean any one or more of the following (i) the National Energy Board
tariffs described as: (a) NEB No. 229 Enbridge Pipelines Inc. Tolls Applying on
Crude Petroleum, Natural Gas Liquids and Refined Petroleum Products; and (b) NEB
No. 228 Enbridge Pipelines Inc., Crude Petroleum Tariff; and/or (ii) the Federal
Energy Regulatory Commission tariffs described as: (a) FERC No. 3 Enbridge
Energy, Limited Partnership Rules and Regulations Governing the Transportation
of Crude Petroleum by Pipeline; and (b) FERC No. 4 Enbridge Energy, Limited
Partnership Local Tariff Applying On Crude Petroleum and Natural Gas Liquids, as
any such tariffs may be amended, modified, supplemented or replaced from time to
time.

 

-20-



--------------------------------------------------------------------------------

Tax Sharing Agreement shall mean that certain Tax Sharing Agreement dated
June 9, 1997, among the Borrowers and certain Subsidiaries and Affiliates of the
Borrowers.

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

Uniform Commercial Code shall have the meaning assigned to that term in
Section 5.1.16.

Unused Availability shall mean at any time, the excess of the amount of the
Borrowing Base over the Revolving Facility Usage.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

Week shall mean the time period commencing with the opening of business on a
Thursday and ending on the end of business the following Wednesday.

Wire Transfer Agreements shall mean the Agreements in the form of Exhibit 1.1(W)
entered into among the Agent, the Borrowers and National City or JP Morgan upon
request by the Agent; such agreements provide that JP Morgan or National City,
as the case may be, shall, upon request by the Agent, wire transfer into the
Cash Collateral Account the funds received in (i) the JP Morgan Lockbox, the
related deposit account at JP Morgan or such other collection accounts as
requested by Agent, and (ii) the National City Lockbox or the related deposit
account at National City or such other collection accounts requested by Agent,
in each case within 24 hours of their receipt thereof.

Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

Number; Inclusion.

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

Determination.

references to “determination” of or by the Agent or the Banks shall be deemed to
include good-faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Banks
(in the case of qualitative determinations), and such determination shall be
conclusive absent manifest error;

 

-21-



--------------------------------------------------------------------------------

Agent’s Discretion and Consent.

whenever the Agent or the Banks are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

Documents Taken as a Whole.

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

Headings.

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any) preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

Implied References to This Agreement.

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

Persons.

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

Modifications to Documents.

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

From, To and Through.

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

Shall; Will.

references to “shall” and “will” are intended to have the same meaning.

 

-22-



--------------------------------------------------------------------------------

Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Historical
Statements referred to in subsection 5.1.9(i) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
result in the inability to determine compliance with the financial covenants set
forth in Section 7.2 based upon a Borrower’s regularly prepared financial
statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with such Borrower’s financial statements at that time.

REVOLVING CREDIT LOAN FACILITIES

Revolving Credit Commitments.

Revolving Credit Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make revolving
credit loans (“Revolving Credit Loans”) to the Borrowers at any time or from
time to time on or after the date hereof to the Expiration Date, provided that
after giving effect to such Loan and subject to Section 10.1.4, the aggregate
amount of Loans from such Bank shall not exceed such Bank’s Revolving Credit
Commitment minus such Bank’s Ratable Share of the Letters of Credit Outstanding.
Within such limits of time and amount and subject to the other provisions of
this Agreement, each Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.

Nature of Banks’ Obligations With Respect to Revolving Credit Loans.

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 [Revolving Credit Loan Requests] in accordance
with its Ratable Share. The aggregate of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Letter of Credit
Outstandings. The obligations of each Bank hereunder are several. The failure of
any Bank to perform its obligations hereunder shall not affect the Obligations
of the Borrowers to any other party nor shall any other party be liable for the
failure of such Bank to perform its obligations hereunder. The Banks shall have
no obligation to make Revolving Credit Loans hereunder on or after the
Expiration Date.

 

-23-



--------------------------------------------------------------------------------

Facility Fees.

Accruing from the date hereof until the Expiration Date, the Borrowers, jointly
and severally, agree to pay to the Agent for the account of each Bank, as
consideration for such Bank’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Facility Fee”) equal to one fourth of one
percent (1/4%) per annum (computed on the basis of a year of 360 days, as the
case may be, and actual days elapsed) on the average daily difference between
the amount of (i) such Bank’s Revolving Credit Commitment, as the same may be
constituted from time to time, and (ii) such Bank’s Loans and Ratable Share of
the Letters of Credit. All Facility Fees shall be payable in arrears on the
first Business Day of each January, April, July and October after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

Loan Requests.

Revolving Credit Loan Requests

Except as otherwise provided herein, a Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the Agent,
not later than 12:00 noon, Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans; and (ii) the same Business Day as either the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $500,000 and not less than $2,000,000 for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of $1,000,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the Euro-Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

Making Loans.

Making Revolving Credit Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.4.1 [Revolving Credit Loan Requests], notify the Banks of its receipt
of such Loan Request specifying: (i) the proposed Borrowing Date and the time
and method of disbursement of the Revolving Credit Loans requested thereby;
(ii) the amount and type of each such

 

-24-



--------------------------------------------------------------------------------

Revolving Credit Loan and the applicable Interest Period (if any); and (iii) the
apportionment among the Banks of such Revolving Credit Loans as determined by
the Agent in accordance with Section 2.2 [Nature of Banks’ Obligations with
Respect to Revolving Credit Loans]. Each Bank shall remit the principal amount
of each Revolving Credit Loan to the Agent such that the Agent is able to, and
the Agent shall, to the extent the Banks have made funds available to it for
such purpose and subject to Section 6.2 [Each Additional Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower requesting such
Revolving Credit Loans in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole discretion to fund with its
own funds the Revolving Credit Loans of such Bank on such Borrowing Date, and
such Bank shall be subject to the repayment obligation in Section 9.16
[Availability of Funds].

Manner of Borrowing and Payment.

Notwithstanding anything to the contrary contained in Sections 2.5.1, 4.1 and
4.2 hereof, commencing with the first Business Day following the Closing Date,
each borrowing of Revolving Credit Loans shall be advanced by Agent and each
payment by a Borrower on account of Revolving Credit Loans shall be applied
first to those Revolving Credit Loans advanced by Agent. On or before 1:00 P.M.,
Pittsburgh time, on each Settlement Date commencing with the first Settlement
Date following the Closing Date, Agent and each Bank shall make certain payments
as follows: (I) if the aggregate amount of new Revolving Credit Loans made by
Agent during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Revolving Credit Loans during such preceding
Week, then each Bank shall provide Agent with funds in an amount equal to its
applicable Revolving Credit Commitment of the difference between (w) such
Revolving Credit Loans and (x) such repayments and (II) if the aggregate amount
of repayments applied to outstanding Revolving Credit Loans during such Week
exceeds the aggregate amount of new Revolving Credit Loans made during such
Week, then Agent shall provide each Bank with funds in an amount equal to its
applicable Revolving Credit Commitment of the difference between (y) such
repayments and (z) such Revolving Credit Loans.

Each Bank shall be entitled to earn interest at the applicable Interest Rate
Option on outstanding Revolving Credit Loans which it has funded.

Promptly following each Settlement Date, Agent shall submit to each Bank a
certificate with respect to payments received and Revolving Credit Loans made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.

Notes.

Revolving Credit Notes.

The Obligation of each Borrower to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank.

 

-25-



--------------------------------------------------------------------------------

Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used for general corporate
purposes, permitted acquisitions, ongoing capital expenditure needs and working
capital and in accordance with Section 7.1.10 [Use of Proceeds].

Letter of Credit Subfacility.

Issuance of Letters of Credit.

A Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering to the Agent a
completed application and agreement for letters of credit in such form as the
Agent may specify from time to time by no later than 10:00 a.m., Pittsburgh
time, at least three (3) Business Days, or such shorter period as may be agreed
to by the Agent, in advance of the proposed date of issuance. Each Letter of
Credit shall be either a Standby Letter of Credit or a Commercial Letter of
Credit. Subject to the terms and conditions hereof and in reliance on the
agreements of the other Banks set forth in this Section 2.8, the Agent will
issue a Letter of Credit, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance, and (B) in no
event expire later than ten (10) Business Days prior to the Expiration Date and
providing that in no event shall (i) the Letters of Credit Outstanding exceed,
at any one time, $15,000,000, or (ii) the Revolving Facility Usage exceed, at
any one time the lesser of, (a) the Revolving Credit Commitments or (b) subject
to Section 10.1.4, the Borrowing Base minus $10,000,000.

Letter of Credit Fees.

The Borrowers jointly and severally shall pay (i) to the Agent for the ratable
account of the Banks the Letter of Credit Fee, and (ii) to the Agent for its own
account, a fronting fee as set forth in the Agent’s Letter, which fees shall be
computed on the daily average Letters of Credit Outstanding and shall be payable
quarterly in arrears commencing with the first Business Day of each July,
October, January and April following issuance of each Letter of Credit and on
the Expiration Date. The Borrowers shall also pay to the Agent for the Agent’s
sole account the Agent’s then-in-effect customary fees (excluding fees in the
nature of fronting fees which are addressed in the preceding sentence) and
administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation and administration of Letters of Credit.

Disbursements, Reimbursement.

Immediately upon the Issuance of each Letter of Credit, each Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Agent a participation in such Letter of Credit and each drawing thereunder
in an amount equal to such Bank’s Ratable Share of the maximum amount available
to be drawn under such Letter of Credit and the amount of such drawing,
respectively.

In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Agent will promptly notify the Borrowers.

 

-26-



--------------------------------------------------------------------------------

Provided that they shall have received such notice, the Borrowers shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent prior to 12:00 noon, Pittsburgh time,
on each date that an amount is paid by the Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
the Agent. In the event the Borrowers fail to reimburse the Agent for the full
amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time,
on the Drawing Date, the Agent will promptly notify each Bank thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
by the Banks under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 6.2 [Each Additional Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Agent pursuant to this Section 2.8.3.2 may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

Each Bank shall upon any notice pursuant to Section 2.8.3.2 make available to
the Agent an amount in immediately available funds equal to its Ratable Share of
the amount of the drawing, whereupon the participating Banks shall (subject to
Section 2.8.3.4) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrowers in that amount. If any Bank so notified fails
to make available to the Agent for the account of the Agent the amount of such
Bank’s Ratable Share of such amount by no later than 2:00 p.m., Pittsburgh time,
on the Drawing Date, then interest shall accrue on such Bank’s obligation to
make such payment, from the Drawing Date to the date on which such Bank makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three days following the Drawing Date, and (ii) at a rate per
annum equal to the rate applicable to Loans under the Base Rate Option on and
after the fourth day following the Drawing Date. The Agent will promptly give
notice of the occurrence of the Drawing Date, but failure of the Agent to give
any such notice on the Drawing Date or in sufficient time to enable any Bank to
effect such payment on such date shall not relieve such Bank from its obligation
under this Section 2.8.3.3.

With respect to any unreimbursed drawing that is not converted into Revolving
Credit Loans under the Base Rate Option to the Borrowers in whole or in part as
contemplated by Section 2.8.3.2, because of a Borrower’s failure to satisfy the
conditions set forth in Section 6.2 [Each Additional Loan or Letter of Credit]
other than any notice requirements or for any other reason, a Borrower shall be
deemed to have incurred from the Agent a Letter of Credit Borrowing in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each Bank’s
payment to the Agent pursuant to Section 2.8.3.3 shall be deemed to be a payment
in respect of its participation in such Letter of Credit Borrowing and shall
constitute a Participation Advance from such Bank in satisfaction of its
participation obligation under this Section 2.8.3.

Repayment of Participation Advances.

Upon (and only upon) receipt by the Agent for its account of immediately
available funds from a Borrower (i) in reimbursement of any payment made by

 

-27-



--------------------------------------------------------------------------------

the Agent under the Letter of Credit with respect to which any Bank has made a
Participation Advance to the Agent, or (ii) in payment of interest on such a
payment made by the Agent under such a Letter of Credit, the Agent will pay to
each Bank, in the same funds as those received by the Agent, the amount of such
Bank’s Ratable Share of such funds, except the Agent shall retain the amount of
the Ratable Share of such funds of any Bank that did not make a Participation
Advance in respect of such payment by Agent.

If the Agent is required at any time to return to any Loan Party, or to a
trustee, receiver, liquidator, custodian or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent
pursuant to Section 2.8.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Bank to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

Documentation.

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from the such Loan Party’s own. In the event of a conflict
between such application or agreement and this Agreement, this Agreement shall
govern. It is understood and agreed that, except in the case of gross negligence
or willful misconduct, the Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

Determinations to Honor Drawing Requests.

Subject to Section 10.8, in determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the Agent shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

Nature of Participation and Reimbursement Obligations.

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3, as a
result of a drawing under a Letter of Credit, and the Obligations of each
Borrower to reimburse the Agent upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.8 under all circumstances, including
the following circumstances:

any set-off, counterclaim, recoupment, defense or other right which such Bank
may have against the Agent, a Borrower or any other Person for any reason
whatsoever;

 

-28-



--------------------------------------------------------------------------------

the failure of any Loan Party or any other Person to comply, in connection with
a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.4 [Loan Requests], 2.5 [Making Loans] or 6.2
[Each Additional Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Banks to make Participation Advances under
Section 2.8.3;

any lack of validity or enforceability of any Letter of Credit;

any claim of breach of warranty that might be made by any Loan Party or any Bank
against any beneficiary of a Letter of Credit, or the existence of any claim,
set-off, recoupment, counterclaim, crossclaim, defense or other right which any
Loan Party or any Bank may have at any time against a beneficiary, successor
beneficiary any transferee or assignee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the Agent
or its Affiliates or any Bank or any other Person or, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

the lack of power or authority of any signer of (or any defect in or forgery of
any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Agent or any of the
Agent’s Affiliates has been notified thereof;

payment by the Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

the solvency of, or any acts of omissions by, any beneficiary of any Letter of
Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

any failure by the Agent or any of Agent’s Affiliates to issue any Letter of
Credit in the form requested by any Loan Party, unless the Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Agent shall have furnished such Loan Party a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party or Subsidiaries of a
Loan Party;

any breach of this Agreement or any other Loan Document by any party thereto;

 

-29-



--------------------------------------------------------------------------------

the occurrence or continuance of an Insolvency Proceeding with respect to any
Loan Party;

the fact that an Event of Default or a Potential Default shall have occurred and
be continuing;

the fact that the Expiration Date shall have passed or this Agreement or the
Revolving Credit Commitments hereunder shall have been terminated; and

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.

Indemnity.

In addition to amounts payable as provided in Section 9.5 [Reimbursement and
Indemnification of Agent by the Borrowers], the Borrowers hereby jointly and
severally agree to protect, indemnify, pay and save harmless the Agent from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel ) which the Agent may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Agent as determined by a
final judgment of a court of competent jurisdiction, or (B) subject to the
following clause (ii), the wrongful dishonor by the Agent of a proper demand for
payment made under any Letter of Credit, or (ii) the failure of the Agent to
honor a drawing under any such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions herein
called “Governmental Acts”).

Liability for Acts and Omissions.

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or

 

-30-



--------------------------------------------------------------------------------

otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Agent’s Affiliates, as applicable, including any Governmental Acts, and none
of the above shall affect or impair, or prevent the vesting of, any of the
Agent’s or the Agent’s Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve the Agent from liability for the Agent’s gross
negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence. In no event shall
the Agent or the Agent’s Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Bank.

 

-31-



--------------------------------------------------------------------------------

INTEREST RATES

Interest Rate Options.

Each Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by Borrowers from the Base Rate Option or
Euro-Rate Option set forth below applicable to the Loans, it being understood
that, subject to the provisions of this Agreement, Borrowers may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche, provided that there shall
not be at any one time outstanding more than five (5) Borrowing Tranches in the
aggregate among all of the Loans and provided, further, that only the Base Rate
Option or the Euro-Rate Option shall apply to Revolving Credit Loans. If at any
time the designated rate applicable to any Loan made by any Bank exceeds such
Bank’s highest lawful rate, the rate of interest on such Bank’s Loan shall be
limited to such Bank’s highest lawful rate.

Revolving Credit Interest Rate Options.

Each Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

Base Rate Option: A fluctuating rate per annum (computed on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed) equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

Euro-Rate Option: A rate per annum (computed on the basis of a year of 360 days
and actual days elapsed) equal to the Euro-Rate plus the Applicable Margin.

Rate Quotations.

A Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

Interest Periods.

At any time when a Borrower shall select, convert to or renew a Euro-Rate
Option, such Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro-Rate Option by delivering a Loan
Request. The notice shall specify an interest period (the “Interest Period”)
during which such Interest Rate Option shall apply, such Interest Period to be
one, two, three or six Months. Notwithstanding the preceding sentence, the
following provisions shall apply to any selection of, renewal of, or conversion
to a Euro-Rate Option:

 

-32-



--------------------------------------------------------------------------------

Ending Date and Business Day.

any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

Amount of Borrowing Tranche.

each Borrowing Tranche of Euro-Rate Loans shall be not less than $2,000,000 and
in integral multiples of $500,000 in excess thereof;

Termination Before Expiration Date.

a Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date; and

Renewals.

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

Letter of Credit Fees, Interest Rate,

the Letter of Credit Fees shall be increased by two percent (2%) per annum and
the rate of interest for each Loan otherwise applicable pursuant to
Section 2.8.2 [Letter of Credit Fees] or Section 3.1 [Interest Rate Options],
respectively, shall bear interest at a rate per annum equal to the sum of the
rate of interest applicable under the Base Rate Option plus an additional two
percent (2.0%) per annum;

Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional two percent (2%) per annum from the time
such Obligation becomes due and payable and until it is paid in full.

Acknowledgment.

Each Borrower acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Banks are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrowers upon demand by Agent.

 

-33-



--------------------------------------------------------------------------------

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

adequate and reasonable means do not exist for ascertaining such Euro-Rate, or

a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the Euro-Rate, the Agent shall have the
rights specified in Section 3.4.3.

Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:

the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

such Euro-Rate Option will not adequately and fairly reflect the cost to such
Bank of the establishment or maintenance of any such Loan, or

after making all reasonable efforts, deposits of the relevant amount in Dollars
for the relevant Interest Period for a Loan to which a Euro-Rate Option applies,
respectively, are not available to such Bank with respect to such Loan, in the
London interbank market,

then the Agent shall have the rights specified in Section 3.4.3.

Agent’s and Bank’s Rights.

In the case of any event specified in Section 3.4.1 above, the Agent shall
promptly so notify the Banks and the Borrowers thereof, and in the case of an
event specified in Section 3.4.2 above, such Bank shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Banks and the Borrowers. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Banks, in the case of such notice given by
the Agent, or (B) such Bank, in the case of such notice given by such Bank, to
allow a Borrower to select, convert to or renew a Euro-Rate Option shall be
suspended until the Agent shall have later notified the Borrowers, or such Bank
shall have later notified the Agent, of the Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous

 

-34-



--------------------------------------------------------------------------------

determination no longer exist. If at any time the Agent makes a determination
under Section 3.4.1 and a Borrower has previously notified the Agent of its
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Bank notifies the Agent
of a determination under Section 3.4.2, the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 4.6.2 [Indemnity], as to
any Loan of the Bank to which a Euro-Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 4.4 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

Selection of Interest Rate Options.

If a Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], such Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.

PAYMENTS

Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from a Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh time,
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by each Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Agent at the Principal
Office and for the ratable accounts of the Banks with respect to the Revolving
Credit Loans in U.S. Dollars and in immediately available funds, and the Agent
shall promptly distribute such amounts to the Banks in immediately available
funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Agent with respect to the Loans and such payments are
not distributed to the Banks on the same day received by the Agent, the Agent
shall pay the Banks the Federal Funds Effective Rate with respect to the amount
of such payments for each day held by the Agent and not distributed to the
Banks. The Agent’s and each Bank’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

Pro Rata Treatment of Banks.

Each borrowing shall be allocated to each Bank according to its Ratable Share
(except to the extent provided in Section 2.5.2), and each selection of,
conversion to or renewal of any Interest Rate Option and each payment or
prepayment by a Borrower with respect to principal, interest, Revolving Credit
Commitment Fees, Letter of Credit Fees, or other fees

 

-35-



--------------------------------------------------------------------------------

(except for the Agent’s Fee) or amounts due from such Borrower hereunder to the
Banks with respect to the Loans, shall (except as provided in Section 3.4.3
[Agent’s and Bank’s Rights] in the case of an event specified in Section 3.4
[Euro-Rate Unascertainable; Etc.], 4.4.2 [Voluntary Prepayments] or 4.4
[Additional Compensation in Certain Circumstances]) be made in proportion to the
applicable Loans outstanding from each Bank and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Bank.

Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each calendar month after the date
hereof and on the Expiration Date or upon acceleration of the Notes. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 4.5 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

Voluntary Prepayments.

Right to Prepay.

Each Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2 below or in Section 4.6 [Additional Compensation in Certain
Circumstances]):

at any time with respect to any Loan to which the Base Rate Option applies,

on the last day of the applicable Interest Period with respect to Loans to which
a Euro-Rate Option applies, and

on the date specified in a notice by any Bank pursuant to Section 3.4 [Euro-Rate
Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate Option
applies.

Whenever a Borrower desires to prepay any part of the Loans, it shall provide a
prepayment notice to the Agent no later than 1:00 p.m. Pittsburgh time on the
date of prepayment of Revolving Credit Loans, setting forth the following
information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made; and

(y) the total principal amount which shall not be less than the lesser of:
(a) $1,000,000, or (b) the Revolving Credit Loans comprising any Borrowing
Tranche if all Revolving Credit Loans comprising such Borrowing Tranche are to
be prepaid.

 

-36-



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, except with respect to Loans to which the Base Rate Option applies,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made. Unless otherwise specified
by such Borrower, any prepayments shall be applied first to Loans to which the
Base Rate Option applies, then to Loans to which the Euro-Rate Option applies.
Any prepayment hereunder shall be subject to the Borrowers’ Obligation to
indemnify the Banks under Section 4.6.2 [Indemnity].

Replacement of a Bank.

In the event any Bank (i) gives notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, (iii) does not approve any action as to which
consent of the Required Banks is requested by a Borrower and obtained hereunder,
or (iv) becomes subject to the control of an Official Body (other than normal
and customary supervision), then applicable Borrowers shall have the right at
their option, with the consent of the Agent, which shall not be unreasonably
withheld, to prepay the Loans of such Bank in whole, together with all interest
accrued thereon, and terminate such Bank’s Revolving Credit Commitment within
ninety (90) days after (w) receipt of such Bank’s notice under Section 3.4
[Euro-Rate Unascertainable, Etc.] or 4.6.1 [Increased Costs, Etc.], (x) the date
such Bank has failed to fund Revolving Credit Loans because the making of such
Loans would contravene Law applicable to such Bank, (y) the date of obtaining
the consent which such Bank has not approved, or (z) the date such Bank became
subject to the control of an Official Body, as applicable; provided that each
such Borrower shall also pay to such Bank at the time of such prepayment any
amounts required under Section 4.6 [Additional Compensation in Certain
Circumstances] and any accrued interest due on such amount and any related fees;
provided, however, that the Revolving Credit Commitment of such Bank shall be
provided by one or more of the remaining Banks or a replacement bank acceptable
to the Agent and the Borrowers; provided, further, the remaining Banks shall
have no obligation hereunder to increase their Revolving Credit Commitments.
Notwithstanding the foregoing, the Agent may only be replaced subject to the
requirements of Section 9.14 [Successor Agent] and provided that all Letters of
Credit have expired or been terminated or replaced.

Change of Lending Office.

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality, Etc.] or 4.6.1
[Increased Costs, Etc.] with respect to such Bank, it will, if requested by a
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section 4.4.3 shall affect or postpone any of the Obligations of the Borrowers
or any other Loan Party or the rights of the Agent or any Bank provided in this
Agreement.

 

-37-



--------------------------------------------------------------------------------

Reduction of Commitment.

The Borrowers shall have the right at any time and from time to time upon
fifteen (15) days’ irrevocable prior written notice to Agent to permanently and
ratably reduce, in whole multiples of $5,000,000 of principal up to a maximum
aggregate reduction of $25,000,000, the Commitments without penalty or premium,
except as hereinafter set forth, provided that any such reduction shall be
accompanied by prepayment of the Revolving Credit Notes (together with cash
collateralization, if necessary, of the Letters of Credit), together with the
full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 4.6 [Additional Compensation in Certain
Circumstances]), to the extent that the aggregate amount thereof then
outstanding exceeds the Commitments as so reduced. From the effective date of
any such reduction or termination, the obligations of Borrowers to pay the
Commitment Fee shall correspondingly be reduced.

Additional Compensation in Certain Circumstances.

Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

subjects any Bank to any tax or changes the basis of taxation with respect to
this Agreement, the Notes, the Loans or payments by any Borrower of principal,
interest, Revolving Credit Commitment Fees, or other amounts due from any
Borrower hereunder or under the Notes (except for taxes on the overall net
income of such Bank),

imposes, modifies or deems applicable any reserve, special deposit or similar
requirement against credits or commitments to extend credit extended by, or
assets (funded or contingent) of, deposits with or for the account of, or other
acquisitions of funds by, any Bank, or

imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s capital, taking into consideration such Bank’s customary policies with
respect to capital adequacy) by an amount which such Bank in its sole discretion
deems to be material, such Bank shall from time to time notify the Borrowers and
the Agent of the amount determined in good faith (using any averaging and
attribution methods employed in good faith) by such Bank to be necessary to
compensate such Bank for such increase in cost, reduction of income, additional
expense or reduced rate of return. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrowers to such Bank thirty (30) Business Days after such notice is given.

 

-38-



--------------------------------------------------------------------------------

Indemnity.

In addition to the compensation required by Section 4.6.1 [Increased Costs,
Etc.], the Borrowers shall indemnify, jointly and severally, each Bank against
all liabilities, losses or expenses (including loss of margin, any loss or
expense incurred in liquidating or employing deposits from third parties and any
loss or expense incurred in connection with funds acquired by a Bank to fund or
maintain Loans subject to a Euro-Rate Option) which such Bank sustains or incurs
as a consequence of any:

payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

attempt by any Borrower to revoke (expressly, by later inconsistent notices or
otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests] or Section 3.2 [Interest Periods] or notice relating to
prepayments under Section 4.4 [Voluntary Prepayments] or notice relating to
Commitment reductions under Section 4.5 [Reduction of Commitment], or

default by any Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of any Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Revolving Credit Commitment Fee or any other amount due
hereunder.

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the applicable Borrowers of the amount determined in good faith by
such Bank (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable, jointly and severally, by
the Borrowers to such Bank thirty (30) Business Days after such notice is given.

Deposit into Lockbox.

Each Borrower shall require Account Debtors whose Accounts represent at least
fifty percent (50%) of all Accounts of all Loan Parties to make all payments due
from them to such Loan Parties directly to the applicable Lockboxes, the
respective deposit accounts at JP Morgan, National City and PNC Bank related to
such Lockboxes or such other deposit accounts which are subject to the Wire
Transfer Agreements.

Receipt and Application of Payment; Cash Collateral Account; Collections;
Agent’s Right to Notify Account Debtors.

The Provisions of this Section 4.8 shall apply immediately and only upon the
occurrence of an Event of Default and for so long as such Event of Default shall
be

 

-39-



--------------------------------------------------------------------------------

continuing (referred to as a “Triggering Event”). Until the occurrence of a
Triggering Event, Agent shall not send notices to the depositaries under the
Wire Transfer Agreements directing payments be made by the depositaries to the
blocked account located at the Agent .

Receipt and Application of Payment.

So long as any such Triggering Event shall be continuing (i) the Borrowers shall
instruct JP Morgan and National City to deposit via wire transfer into the Cash
Collateral Account all cash, checks and other items of payment received in the
JP Morgan Lockbox or National City Lockbox, as the case may be, within 24 hours
of JP Morgan’s or National City’s receipt thereof, (ii) all cash, checks or
other items of payment received in the PNC Lockbox shall be immediately
deposited into the Cash Collateral Account promptly upon PNC’s receipt thereof,
and (iii) the Borrowers shall deposit into the Cash Collateral Account within 24
hours of Borrowers’ receipt thereof all cash, checks or other items of payment
received from those Account Debtors not currently making payment into a Lockbox
or, promptly upon request of the Agent, shall cause such Account Debtors to
deposit such cash, checks or other items of payment directly into one of the
Lockboxes. In the event a Borrower (or any of its Affiliates, shareholders,
directors, officers, employees, agents or those persons acting for or in concert
with a Borrower) shall receive any cash, checks, notes, drafts or other similar
items of payment relating to or constituting the Collateral (or proceeds
thereof), no later than the first Business Day following receipt thereof, such
Borrower shall

deposit or cause the same to be deposited, in kind, in the Cash Collateral
Account established by such Borrower with the Agent or such other depository as
may be designated in writing by the Agent (the “Depository”), from which account
the Agent alone shall have the power of withdrawal, and with respect to which
the Depository shall waive any rights of set off, and

forward to the Agent, on a daily basis, a collection report in form and
substance satisfactory to the Agent and, at the Agent’s request, copies of all
such items and deposit slips related thereto.

Cash Collateral Account.

The Agent alone shall have the sole power of withdrawal from the Cash Collateral
Account, and at each such time, all cash, notes, checks, drafts or similar items
of payment by or for the account of a Borrower shall be the sole and exclusive
property of the Banks immediately upon the earlier of the receipt of such items
by the Agent or the Depository or the receipt of such items by such Borrower;
provided, however, that for the purpose of computing interest hereunder such
items shall be deemed to have been collected and shall be applied by the Agent
on account of the Revolving Credit Loans outstanding to such Borrower one
(1) Business Day after receipt by the Agent (subject to correction for any items
subsequently dishonored for any reason whatsoever). Notwithstanding anything to
the contrary herein, during each period when this Section 4.8.2 is applicable,
all such items of payment shall, solely for purposes of determining the
occurrence of such Event of Default, be deemed received upon actual receipt by
the Agent, unless the same are subsequently dishonored for any reason
whatsoever, and all funds in the Cash Collateral Account, including all payments
made by or on behalf of and all credits due a Borrower, may be applied and
reapplied in whole or in part to any of the Revolving Credit Loans to the extent
and in the manner the Agent deems advisable.

 

-40-



--------------------------------------------------------------------------------

Collections; Agent’s Right to Notify Account Debtors.

The Agent may notify any or all Account Debtors that the Accounts have been
assigned to the Banks and that the Banks have a security interest therein, and
to direct such Account Debtors to make all payments due from them to each
Borrower upon the Accounts directly to the Agent to the Lockboxes or to any
other lockbox designated by the Agent. The Agent shall promptly furnish the
Borrowers with a copy of any such notice sent. Any such notice, in the Agent’s
sole discretion, may be sent on the Borrowers’ stationery, in which event the
appropriate Borrower shall co-sign such notice with the Agent. To the extent
that any Law or custom or any contract or agreement with any Account Debtor
requires notice to or the approval of the Account Debtor in order to perfect
such assignment of a security interest in Accounts, each Borrower agrees to give
such notice or obtain such approval.

REPRESENTATIONS AND WARRANTIES

Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Banks as follows:

Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 5.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except where failure to be so licensed or
qualified could not reasonably be expected to have a material adverse effect on
any Loan Party, Subsidiary of any Loan Party, or their respective business
operations.

Capitalization and Ownership.

The authorized capital stock of the Borrowers consists of the number of shares
as set forth on Schedule 5.1.2 hereto. Schedule 5.1.2 hereto also sets forth the
number of shares of issued and outstanding capital stock of such Borrower and
the ownership of such shares, and all such shares have been validly issued and
are fully paid and nonassessable. There are no options, warrants or other rights
outstanding to purchase any shares of the capital stock of such Borrower except
as indicated on Schedule 5.1.2.

 

-41-



--------------------------------------------------------------------------------

Subsidiaries.

Schedule 5.1.3 states the name of each of the Borrowers’ Subsidiaries, its
jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company. The Borrowers and each Subsidiary of the Borrowers has good
and marketable title to all of the Subsidiary Shares, Partnership Interests and
LLC Interests it purports to own, free and clear in each case of any Lien. All
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 5.1.3.

Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party, or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its

 

-42-



--------------------------------------------------------------------------------

Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).

Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate may result in any Material Adverse Change,
except as described on Schedule 5.1.7. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which may result in any Material Adverse Change.

Title to Properties.

The real property owned or leased by each Loan Party and each Subsidiary of each
Loan Party is described on Schedule 5.1.8. Each Loan Party and each Subsidiary
of each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens, and subject to the terms
and conditions of the applicable leases. All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained upon consummation of the transactions contemplated hereby.

Financial Statements.

Historical Statements. Each Borrower has delivered to the Agent copies of its
audited consolidated year-end financial statements for and as of the end of the
fiscal year ended August 31, 2005, and copies of its unaudited consolidated
quarter-end financial statements for and as of the end of the fiscal quarter
ended May 31, 2006 (collectively, the “Historical Statements”). The Historical
Statements were compiled from the books and records maintained by each
Borrower’s management, are correct and complete in all material respects and
fairly represent the consolidated financial condition of such Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

Financial Projections. Each Borrower has delivered to the Agent annual financial
projections of such Borrower and its Subsidiaries for the period September 1,
2006 through August 31, 2007 derived from various assumptions of such Borrower’s
management (the “Financial Projections”). The Financial Projections represent
what management of the Borrowers believes to be a reasonable range of possible
results in light of the history of the business, present and foreseeable
conditions and the intentions of such Borrower’s management. The Financial
Projections accurately reflect the liabilities of such Borrower and its
Subsidiaries upon consummation of the transactions contemplated hereby as of the
Closing Date.

 

-43-



--------------------------------------------------------------------------------

Accuracy of Financial Statements. None of the Borrowers nor any Subsidiary of
any Borrowers has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein, there are no unrealized
or anticipated losses since August 31, 2005 from any commitments of the
Borrowers or any Subsidiary of the Borrowers which may cause a Material Adverse
Change. Since August 31, 2005, no Material Adverse Change has occurred.

Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.7, and 7.1.10.

Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than twenty-five (25%) of
the reasonable value of the assets of any Loan Party or Subsidiary of any Loan
Party are or will be represented by margin stock.

Section 20 Subsidiaries.

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly (i) knowingly to purchase any
Ineligible Securities from a Section 20 Subsidiary during any period in which
such Section 20 Subsidiary makes a market in such Ineligible Securities,
(ii) knowingly to purchase during the underwriting or placement period
Ineligible Securities being underwritten or privately placed by a Section 20
Subsidiary, or (iii) to make payments of principal or interest on Ineligible
Securities underwritten or privately placed by a Section 20 Subsidiary and
issued by or for the benefit of any Loan Party or any Subsidiary of any Loan
Party.

Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets,

 

-44-



--------------------------------------------------------------------------------

financial condition, results of operations or prospects of any Loan Party or
Subsidiary of any Loan Party which has not been set forth in this Agreement or
in the certificates, statements, agreements or other documents furnished in
writing to the Agent and the Banks prior to or at the date hereof in connection
with the transactions contemplated hereby.

Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period, except as described on
Schedule 5.1.12.

Consents and Approvals.

Except for the filing of financing statements in the state, county or provincial
filing offices, no consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 5.1.13, all of which shall have been obtained or
made on or prior to the Closing Date except as otherwise indicated on Schedule
5.1.13.

No Event of Default; Compliance With Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents, or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known, possible, alleged or
actual conflict with the rights of others. All material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises and
permits of each Loan Party and each Subsidiary of each Loan Party are listed and
described on Schedule 5.1.15.

 

-45-



--------------------------------------------------------------------------------

Security Interests.

The Liens and security interests granted to the Agent for the benefit of the
Banks pursuant to the Security Agreement in the Collateral constitute and will
continue to constitute Prior Security Interests under the Uniform Commercial
Code as in effect in each applicable jurisdiction (the “Uniform Commercial
Code”) or other applicable Law (including Canadian Law) entitled to all the
rights, benefits and priorities provided by the Uniform Commercial Code or such
Law (including Canadian Law), subject only to Permitted Liens. Upon the filing
of financing statements relating to said security interests in each office and
in each jurisdiction where required in order to perfect the security interests
described above, all such action as is necessary or advisable to establish such
rights of the Agent will have been taken, and there will be upon execution and
delivery of the Security Agreement, such filings and such taking of possession,
no necessity for any further action in order to preserve, protect and continue
such rights, except the filing of continuation statements with respect to such
financing statements within six months prior to each five-year anniversary of
the filing of such financing statements. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrowers.

Insurance.

Schedule 5.1.17 lists all insurance policies and other bonds to which any Loan
Party or Subsidiary of any Loan Party is a party, all of which are valid and in
full force and effect. No notice has been given or claim made and no grounds
exist to cancel or avoid any of such policies or bonds or to reduce the coverage
provided thereby. Such policies and bonds provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each Loan Party and each Subsidiary of each Loan Party in
accordance with prudent business practice in the industry of the Loan Parties
and their Subsidiaries.

Compliance With Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.23 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

Material Contracts; Burdensome Restrictions.

Schedule 5.1.19 lists all material contracts (the “Material Contracts”) relating
to the business operations of each Loan Party and each Subsidiary of any Loan
Party, including all employee benefit plans and Labor Contracts. All such
Material Contracts are valid, binding and enforceable upon such Loan Party or
Subsidiary and, to the best of the Loan Parties’ knowledge, each of the other
parties thereto in accordance with their respective terms, and there is no
default thereunder, to the Loan Parties’ knowledge, with respect to parties
other than such Loan Party or Subsidiary. None of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change.

 

-46-



--------------------------------------------------------------------------------

Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

Plans and Benefit Arrangements.

Except as set forth on Schedule 5.1.21:

Each Borrower and each other member of the ERISA Group are in compliance in all
material respects with any applicable provisions of ERISA with respect to all
Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of each Borrower, with respect to any Multiemployer Plan
or Multiple Employer Plan, which could result in any material liability of any
Borrower or any other member of the ERISA Group. Each Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, each Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA.

To the best of each Borrower’s knowledge, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.

Neither any Borrower nor any other member of the ERISA Group has instituted or
intends to institute proceedings to terminate any Plan.

No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under each Plan, determined on Financial Accounting Statement 35 basis,
as disclosed in, and as of the date of, the most recent actuarial report for
such Plan, does not exceed the aggregate fair market value of the assets of such
Plan.

Neither any Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any

 

-47-



--------------------------------------------------------------------------------

Multiemployer Plan or Multiple Employer Plan. Neither any Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of each Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated within the meaning of Title
IV of ERISA.

To the extent that any Benefit Arrangement is insured, each Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, each Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

All Plans, Benefit Arrangements and Multiemployer Plans have been administered
in accordance with their terms and applicable Law.

Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws, including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Change. There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case would constitute a Material Adverse Change. Each
Borrower has delivered to the Agent true and correct copies of each of the Labor
Contracts.

Environmental Matters.

Except as disclosed on Schedule 5.1.23:

None of the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint from any Official Body or private Person alleging that
such Loan Party or Subsidiary or any prior or subsequent owner of any of the
Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. § 9601, et seq.,
and none of the Loan Parties has any reason to believe that such an
Environmental Complaint might be received. There are no pending or, to any Loan
Party’s actual knowledge, threatened Environmental Complaints relating to any
Loan Party or Subsidiary of any Loan Party or, to any Loan Party’s actual
knowledge, any prior or subsequent owner of any of the Property pertaining to,
or arising out of, any Environmental Conditions.

Except for conditions, violations or failures which individually or in the
aggregate are not reasonably likely to result in a Material Adverse Change,
there are no circumstances at, on or under any of the Property that constitute a
breach of or noncompliance

 

-48-



--------------------------------------------------------------------------------

with any of the Environmental Laws, and (x) there are no present Environmental
Conditions which individually or in the aggregate are reasonably likely to
result in a Material Adverse Change nor to any Loan Party’s actual knowledge,
past Environmental Conditions at, on or under any of the Property or, to any
Loan Party’s actual knowledge, at, on or under adjacent property, which resulted
from any Loan Party’s ownership or operations, and (y) nothing has come to the
attention of any Loan Party to indicate that there are any past or present
Environmental Conditions, at, on, or under adjacent property which resulted from
the actions of other persons, in each case (of (x) or (y) above), that prevent
compliance with the Environmental Laws at any of the Property.

Neither any of the Property nor any structures, improvements, equipment,
fixtures, activities or facilities thereon or thereunder contain or use
Regulated Substances except in compliance with Environmental Laws. There are no
processes, facilities, operations, equipment or other activities at, on or under
any of the Property, or, to any Loan Party’s knowledge, at, on or under adjacent
property, that currently result in the release or threatened release of
Regulated Substances onto any of the Property, except to the extent that such
releases or threatened releases are not a breach of or otherwise not a violation
of the Environmental Laws, or are not likely to result in a Material Adverse
Change.

There are no aboveground storage tanks, underground storage tanks or underground
piping associated with such tanks, used for the management of Regulated
Substances at, on or under any of the Property that (a) do not have, to the
extent required by Environmental Laws, a full operational secondary containment
system in place, and (b) are not otherwise in compliance with all applicable
Environmental Laws. There are no abandoned underground storage tanks or
underground piping associated with such tanks, previously used for the
management of Regulated Substances by any Loan Party or any Subsidiaries of any
Loan Party or to the best of any Loan Party’s knowledge, any such tanks or
piping which had been used by any prior owner or operator of the Property at, on
or under any of the Property that have not either been closed in place in
accordance with Environmental Laws or removed in compliance with all applicable
Environmental Laws, and to the best of each Loan Party’s knowledge no
contamination associated with the use of such tanks exists on any of the
Property that is not in compliance with Environmental Laws.

Each Loan Party and to the best of any Loan Party’s knowledge, each Subsidiary
of any Loan Party has all material permits, licenses, authorizations, plans and
approvals necessary under the Environmental Laws for the conduct of the business
of such Loan Party or Subsidiary as presently conducted. Each Loan Party and to
the best of each Loan Party’s knowledge each Subsidiary of any Loan Party has
submitted all material notices, reports and other filings required by the
Environmental Laws to be submitted to an Official Body which pertain to past and
current operations on any of the Property.

Except for violations which individually or in the aggregate are not reasonably
likely to result in a Material Adverse Change, all past and present on-site
generation, storage, processing, treatment, recycling, reclamation, disposal or
other use or management of Regulated Substances at, on, or under any of the
Property and all off-site transportation, storage, processing, treatment,
recycling, reclamation, disposal or other use or management of Regulated
Substances by any Loan Party or to the best of each Loan Party’s knowledge by
any other person have been done in accordance with the Environmental Laws.

 

-49-



--------------------------------------------------------------------------------

Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party. There is no Lien upon or with respect to any of
the properties or income of any Loan Party or Subsidiary of any Loan Party which
secures Indebtedness or other obligations of any Person except for Permitted
Liens.

5.1.25 Anti-Terrorism Laws.

5.1.25.1 General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

5.1.25.2 Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or to the
knowledge of the Loan Parties their respective agents acting or benefiting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the United States Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of

 

-50-



--------------------------------------------------------------------------------

funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrowers shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Banks, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Bank to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

Loans and Letters of Credit made on the Closing Date.

Initial Loans hereunder shall not be made until the conditions set forth in
Section 3 of Amendment No. 7 to this Agreement are satisfied.

Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Article 5 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks; and each
Borrower shall have delivered to the Agent a duly executed and completed Loan
Request or application for a Letter of Credit as the case may be.

 

-51-



--------------------------------------------------------------------------------

COVENANTS

Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Revolving Credit Commitments, the Loan Parties
shall comply at all times with the following affirmative covenants:

Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 7.2.6 [Liquidations, Mergers, Etc.], except that the Borrowers may
cause a Subsidiary to dissolve (each a “Permitted Voluntary Dissolution”) and go
out of existence if the Subsidiary does not have any material assets and does
not conduct any business and the Loan Parties otherwise comply with the
covenants herein with respect to such Subsidiary.

Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, or, in the case
of trade payables, within 60 days thereafter, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or which would
affect the Collateral, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor, unless the
applicable Loan Parties are prohibited by Law for making such payment, in which
case such Loan Party shall immediately notify the Agent thereof and make such
payment as soon as it is permitted to do so.

Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by

 

-52-



--------------------------------------------------------------------------------

prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Agent. At the request of
the Agent, the Loan Parties shall deliver to the Agent and each of the Banks
(x) on the Closing Date and annually thereafter an original certificate of
insurance signed by the Loan Parties’ independent insurance broker describing
and certifying as to the existence of the insurance on the Collateral required
to be maintained by this Agreement and the other Loan Documents, together with a
copy of the endorsement described in the next sentence attached to such
certificate, and (y) from time to time a summary schedule indicating all
insurance then in force with respect to each of the Loan Parties. Such policies
of insurance shall contain endorsements, in form and substance acceptable to the
Agent, which shall specify the Agent as an additional insured and lender loss
payee as its interests may appear and that such insurance may be cancelled only
upon ten (10) days notice to the Agent, with the understanding that any
obligation imposed upon the insured (including, without limitation, the
liability to pay premiums) shall be the sole obligation of the Loan Parties and
not that of the insured. Each Loan Party shall notify the Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral owned
or leased by such Borrower and the estimated (or actual, if available) amount of
such loss or decline. Any monies received by the Agent constituting proceeds of
insurance on or relating to the Collateral, may, at the option of the Agent, be
applied by the Agent to the payment of the Loans in such manner as the Agent may
reasonably determine. Anything hereinabove to the contrary notwithstanding, and
subject to the fulfillment of the conditions set forth below, Agent shall remit
to Loan Parties insurance proceeds received by Agent during any calendar year
under insurance policies procured and maintained by Borrowers which insure the
Collateral to the extent such insurance proceeds do not exceed $5,000,000 in the
aggregate during such calendar year or $2,500,000 per occurrence. In the event
the amount of insurance proceeds received by Agent for any occurrence exceeds
$2,500,000, then Agent shall not be obligated to remit the insurance proceeds to
Loan Parties until Loan Parties shall provide Agent with evidence reasonably
satisfactory to Agent that the insurance proceeds will be used by Borrowers to
repair, replace or restore the Collateral which was the subject of the insurable
loss. In the event the Loan Parties have previously received (or, after giving
effect to any proposed remittance by Agent to Loan Parties would receive)
insurance proceeds with respect to Collateral which equal or exceed $5,000,000
in the aggregate during any calendar year, then the Required Banks may, in their
sole discretion, either remit the insurance proceeds to the Loan Parties upon
the Loan Parties providing the Agent with evidence reasonably satisfactory to
the Agent that the insurance proceeds will be used by Loan Parties to repair,
replace or restore the Collateral which was the subject of the insurable loss,
or apply the proceeds to the Obligations in such order as the Agent in its sole
discretion shall determine; provided however, that the Loan Parties shall
complete any repair, replacement or restoration of the Collateral within 180
days after the receipt of such insurance proceeds (or if unable to complete such
repair, replacement or restoration within such period, the Loan Parties, within
180 days after the receipt of such insurance proceeds, shall have entered into
commitments to complete such repair, replacement or restoration as soon as
commercially reasonable). The agreement of Agent to remit insurance proceeds in
the manner above provided shall be subject in each instance to satisfaction of
each of the following conditions: (x) no Event of Default or Potential Default
shall then have occurred and be continuing, and (y) the Loan Parties shall use
such insurance proceeds to repair, replace or restore the Collateral which was
the subject of the insurable loss and for no other purpose.

 

-53-



--------------------------------------------------------------------------------

Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof if the failure to do so would
constitute a Material Adverse Change.

Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Banks to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Banks may reasonably request, provided that each Bank shall
provide any such Borrower and the Agent with reasonable notice prior to any
visit or inspection and all information acquired in such visits shall be subject
to Section 10.12. In the event any Bank desires to conduct an audit of any Loan
Party, such Bank shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Agent.

Keeping of Records and Books of Account.

Each Borrower shall, and shall cause each Subsidiary of such Borrower to,
maintain and keep proper books of record and account which enable such Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over such Borrower or any Subsidiary of such Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

Plans and Benefit Arrangements.

Each Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, such Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

 

-54-



--------------------------------------------------------------------------------

Compliance With Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for general corporate purposes, ongoing capital expenditure needs (to the
extent permitted herein), for acquisitions permitted under Section 7.2.6, and
for working capital. The Loan Parties will not use the Letters of Credit or the
proceeds of the Loans for any purposes which contravene any applicable Law or
any provision hereof.

Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Agent’s Lien on and Prior Security Interest in the Collateral as
a continuing first-priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Agent in its sole discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

Tax Sharing.

Borrowers shall not amend or modify in any material manner the Tax Sharing
Agreement without the consent of the Required Banks, not to be unreasonably
withheld.

Wire Transfer Agreement.

Upon the written request of the Agent during such time as the Borrowers have
Unused Availability of less than $25,000,000, the Borrowers shall promptly
advise National City, and JP Morgan to enter into a Wire Transfer Agreement in
the form attached as Exhibit 1.1(W) hereof, the terms of which shall remain in
effect until such time as the Borrowers have Unused Availability equal to or
greater than $25,000,000.

 

-55-



--------------------------------------------------------------------------------

[Intentionally Omitted].

Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrowers shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming the Loan Parties’ compliance with this Section 7.1.16.

[Intentionally Omitted].

Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Revolving Credit Commitments, the Loan Parties shall comply
with the following negative covenants:

Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur or assume any Indebtedness, except:

Indebtedness under the Loan Documents;

Indebtedness evidenced by the Senior Unsecured Notes, including any increase in
the amount thereof, provided that prior to and after giving effect to such
increase, the Borrowers have Unused Availability of not less than $25,000,000 at
the time such Indebtedness is incurred;

Indebtedness as set forth on Schedule 7.2.1; provided there is not an increase
in the amount thereof or other significant change in the terms thereof

Capitalized and operating leases as and to the extent permitted under
Section 7.2.18 [Capital Expenditures and Leases];

Indebtedness secured by Purchase Money Security Interests and/or other assets
which are not Collateral, provided that the aggregate amount of such
Indebtedness does not exceed $20,000,000 at any one time outstanding;

Indebtedness of a Loan Party to another Loan Party which is subordinated in
accordance with the provisions of Section 7.1.12 [Subordination of

 

-56-



--------------------------------------------------------------------------------

Intercompany Loans], provided that the aggregate Indebtedness of the Borrowers
from their Subsidiaries other than the Borrowers may not exceed $10,000,000 in
the aggregate at any time;

Indebtedness under Hedging Contracts, provided that (1) such Hedging Contracts
with respect to hedging of interest rates are related to payment obligations on
Indebtedness permitted under this Agreement, (2) the notional principal amount
of such Hedging Contracts with respect to hedging of interest rates does not
exceed the principal amount of such Indebtedness to which such Hedging Contracts
relate, and (3) in each case, the liabilities under such Hedging Contracts which
do not represent an actual obligation and for which an offsetting derivative
contract has been recorded in the financial statements are recorded in
accordance with SFAS 133;

Indebtedness in respect of bid, performance or surety bonds issued for the
account of any of the Loan Parties in the ordinary course of business; and

Other unsecured Indebtedness provided that after giving effect to such
Indebtedness the Borrowers’ Adjusted Fixed Charge Coverage Ratio computed as of
the end of the fiscal quarter preceding the fiscal quarter during which such
Indebtedness is incurred (“Referenced Quarter”) would be at least 1.5 to 1.0,
determined on a pro forma basis as if the incurrence of such additional
Indebtedness and the application of the net proceeds therefrom had occurred at
the beginning of the four quarter period ending with the Referenced Quarter.

Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for Guaranties of
Indebtedness of the Loan Parties permitted hereunder.

Loans and Investments.

At all times during which the Borrowers have Unused Availability of less than
$25,000,000 prior to or after giving effect to any loan, advance, purchase or
acquisition described below, each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

-57-



--------------------------------------------------------------------------------

trade credit extended on usual and customary terms in the ordinary course of
business or in connection with any workout or settlement of a trade credit
account in the ordinary course of business, provided that such account which is
the subject of a workout or settlement is not a Qualified Account;

advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

Permitted Investments;

loans to Subsidiaries not exceeding $2,000,000 at any time outstanding, and
investments in Subsidiaries not exceeding amounts existing on the date hereof as
described on Schedule 7.2.4 hereto;

investments (each an “Other Permitted Investment”) by the Loan Parties directly
in any business that is closely related to or complements the business of the
Loan Parties, including an entity engaged in the business of petroleum refining
and/or retail marketing of refined petroleum products, provided that (1) such
business and investment complies with Section 7.2.9, (2) Unused Availability
after giving effect to each such investment exceeds $10,000,000, and (3) the sum
of the Investment Consideration incurred in connection with all investments plus
the Acquisition Consideration incurred in connection with all Permitted
Acquisitions after the date the Borrowers have Unused Availability of less than
$25,000,000 may not exceed $15,000,000; and

investments on the date hereof as set forth on Schedule 7.2.4.

Dividends and Related Distributions.

Each of the Loan Parties may make or pay dividends and distributions on account
of or in respect of its shares of capital stock, partnership interests or
limited liability company interests on account of the purchase, redemption,
retirement or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests or limited liability company
interests, if, at the time of such dividend or distribution and after giving
effect thereto, the Borrowers have Unused Availability of not less than
$25,000,000. If at the time of such dividend or distribution and after giving
effect thereto the Borrowers have Unused Availability of less than $25,000,000,
each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, except that

the Loan Parties may pay dividends or other distributions payable to another
Loan Party; and

the Loan Parties may pay dividends in any fiscal quarter after the Borrowers
deliver their quarterly financial statements and compliance certificate pursuant
to Sections 7.3.1 and 7.3.3 for the immediately preceding fiscal quarter, in an
aggregate amount

 

-58-



--------------------------------------------------------------------------------

not to exceed 50% of the consolidated net income (computed in accordance with
GAAP) of the Borrowers for such immediately preceding four fiscal quarters less
any dividend payments made during such immediately preceding four fiscal
quarters, provided that:

(a) no Potential Default or Event of Default shall exist on the date on which
the Borrowers’ make such dividend payment after giving effect to such dividend
payment; and

(b) the Borrowers shall demonstrate the fact described in clause (a) immediately
above in the compliance certificate which they deliver for such fiscal quarter.

Provided that no Potential Default or Event of Default exists and is continuing
on the date of payment, if any Other Permitted Investment described in and
permitted under Section 7.2.4(v) and (vi) is sold for cash or otherwise
liquidated or repaid for cash and if the consolidated net income (computed in
accordance with GAAP) of the Borrowers for the four fiscal quarters immediately
preceding the date of the proposed payment is greater than zero, the Loan
Parties may pay dividends (after subtracting from such proposed dividend payment
the aggregate amount of dividends paid under this Section 7.2.5(iii) within the
immediately preceding four fiscal quarters) in an aggregate amount less than or
equal to the lesser of:

(a) the excess of (1) the net cash proceeds from such sale (less the cost of
disposition, if any) over (2) the Investment Consideration paid, incurred or
given in connection with such Permitted Investment, and

(b) $2,000,000.

Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise, all or
substantially all of the assets or capital stock of any other Person, provided
that:

(1) upon prior written notice to the Agent, any Subsidiary of any of the
Borrowers (except for the Borrowers) may consolidate with or merge into or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to a Borrower or a wholly-owned Subsidiary of a Borrower if such Borrower or
wholly-owned Subsidiary shall be the surviving corporation and if, immediately
after giving effect to such transaction, no condition or event shall exist which
constitutes an Event of Default or Potential Default; provided however, if such
Subsidiary of the Borrower is a Guarantor, it may consolidate with or merge into
or sell, transfer, lease or otherwise dispose of all or substantially all of its
assets only with or to another Loan Party;

(2) [Intentionally Omitted];

 

-59-



--------------------------------------------------------------------------------

(3) upon prior written notice to the Agent, any Subsidiary of a Borrower may
dissolve or merge out of existence if such Subsidiary has no assets and conducts
no business; and

(4) any Loan Party may acquire, whether by purchase or by merger, (A) some or
all of the ownership interests of another Person or (B) substantially all of the
assets of another Person or of a business or division of another Person (each a
“Permitted Acquisition”), provided that each of the following requirements is
met:

if the Loan Parties are acquiring the ownership interests in such Person, such
Person shall execute a Guarantor Joinder and join this Agreement as a Guarantor
pursuant to Section 10.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

the Loan Parties, such Person and its owners, as applicable, shall grant Liens
to the Agent in the assets acquired, to the extent they constitute Collateral of
such Person, and otherwise comply with Section 0 [Joinder of Guarantors] on or
before the date of such Permitted Acquisition;

the business acquired, or the business conducted by the Person whose ownership
interests are being acquired, as applicable, shall be substantially the same as
one or more line or lines of business conducted by the Loan Parties and shall
comply with Section 7.2.10 [Continuation of or Change in Business];

no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

if after giving effect to such Permitted Acquisition, the Borrowers have Unused
Availability of less than $25,000,000, the Borrowers shall demonstrate that it
shall be in compliance with the covenants contained in Section 7.2.1 and this
Section 7.2.6 after giving effect to such Permitted Acquisition (including in
such computation Indebtedness or other liabilities assumed or incurred in
connection with such Permitted Acquisition but excluding income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition) by delivering at least five (5) Business
Days prior to such Permitted Acquisition a certificate in the form of Exhibit
7.2.6 evidencing such compliance;

at all times during which the Borrowers have Unused Availability of less than
$25,000,000, the sum of the following paid by the Loan Parties during the time
the Borrowers have Unused Availability of less than $25,000,000 shall not exceed
$15,000,000: (1) the Acquisition Consideration paid by the Loan Parties for such
Permitted Acquisition and all other Permitted Acquisitions, and (2) the
Investment Consideration paid by the Loan Parties for all Other Permitted
Investments described in Section 7.2.4 (v); provided that the Banks will
reasonably consider any request by the Borrowers to make an acquisition which
will cause the sum of Permitted Acquisitions and Other Permitted Investments to
exceed the $15,000,000 limitation in this clause (vi) and such acquisition may
be approved by the Required Banks, and

 

-60-



--------------------------------------------------------------------------------

the Loan Parties shall deliver to the Agent at least five (5) Business Days
before such Permitted Acquisition a pro forma Borrowing Base Certificate
demonstrating that after giving effect to such Permitted Acquisition and any
Loans outstanding on the date of or made simultaneously with such acquisition,
Unused Availability will exceed $10,000,000;

any Indebtedness assumed or incurred in connection with such Permitted
Acquisition must meet the requirements of Clause (viii) of Section 7.2.1 or
otherwise be permitted under Section 7.2.1; and

the Loan Parties shall deliver to the Agent at least five (5) Business Days
before such Permitted Acquisition copies of any agreements entered into or
proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition and shall deliver to the Agent such other information
about such Person or its assets as any Loan Party may reasonably require.

Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, sell and lease back, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except:

transactions involving the sale of inventory in the ordinary course of business;

any sale, transfer or lease of assets in the ordinary course of business which
is not material in relation to such Loan Party’s or such Subsidiary’s assets,
and no longer necessary or required in the conduct of such Loan Party’s or such
Subsidiary’s business;

any sale, transfer or lease of assets by any wholly owned Subsidiary of such
Loan Party to another Loan Party;

any sale, transfer or lease of assets in the ordinary course of business which
is replaced by substitute assets acquired or leased, provided such substitute
assets, to the extent replacing Collateral, are subject to the Banks’ Prior
Security Interest;

any sale, transfer or lease of properties which (a) have become obsolete or
(b) have no material net value (after giving effect to the cost of maintaining
such properties) and have no use in the business of the Loan Parties; and

any sale, transfer or lease of assets, other than those specifically excepted
pursuant to clauses (i) through (v) above, provided that the aggregate value of
the assets subject to all such sales under this Section 7.2.7(vi) does not
exceed $25,000,000 in the aggregate.

 

-61-



--------------------------------------------------------------------------------

Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction among one another or any of their
Affiliates including, without limitation, purchasing property or services from
any Affiliate, selling property or services to any Affiliate, reimbursing an
Affiliate for expenses (including overhead which an Affiliate incurs), on any
Borrower’s behalf, except as permitted in clauses (i) and (ii) below:

The Borrowers may pay up to $2,000,000 during any fiscal year pursuant to the
Servicing Agreement.

The Borrowers may enter into transactions upon fair and reasonable arms’ length
terms and conditions, provided that (a) in the event that the Borrowers have
Unused Availability of less than $25,000,000 at the time of entering into such
transaction and giving effect thereto, the Borrowers shall fully disclose the
proposed terms and conditions of each transaction to the Agent at least ten
(10) Business Days prior to the date on which any Borrower enters into such
transaction; such disclosure shall be in sufficient detail to demonstrate the
Borrowers’ compliance with this Section 7.2.8 to the satisfaction of the Banks
and (b) such terms and conditions are in accordance with all applicable Law and
are not otherwise prohibited by this Agreement.

Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than
(i) Borrowers or Guarantors on the Closing Date, (ii) Vulcan-Koch Asphalt
Marketing, LLC, a Delaware limited liability company, (iii) Inactive
Subsidiaries set forth on Schedule 5.1.3 , and (iv) any Subsidiary existing on
or formed after the Closing Date, which joins this Agreement as a Guarantor
pursuant to Section 10.18 [Joinder of Guarantors], provided that such Subsidiary
and the Loan Parties, as applicable, shall grant and cause to be perfected first
priority Liens to the Agent for the benefit of the Banks in the Collateral held
by such Subsidiary. Except in connection with an Other Permitted Investment
permitted pursuant to Section 7.2.4(v) and a Permitted Acquisition permitted
pursuant to Section 7.2.6, each of the Loan Parties shall not become or agree to
become (i) a general or limited partner in any general or limited partnership,
(ii) a member or manager of, or hold a limited liability company interest in, a
limited liability company other than the LLC, or (iii) a joint venturer or hold
a joint venture interest in any joint venture.

Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than the refining, transportation, shipping,
distribution and sale of petroleum and petroleum products and other motor fuels,
additives and constitutents of any thereof and the ownership and operation of
retail convenience stores and supermarkets and businesses directly related
thereto, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.

 

-62-



--------------------------------------------------------------------------------

Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to:

fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

request a minimum funding waiver from the Internal Revenue Service with respect
to any Plan;

engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

[intentionally omitted];

fail to make when due any contribution to any Multiemployer Plan that a Borrower
or any member of the ERISA Group may be required to make under any agreement
relating to such Multiemployer Plan, or any Law pertaining thereto;

withdraw (completely or partially) from any Multiemployer Plan or withdraw (or
be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple Employer
Plan, where any such withdrawal is likely to result in a material liability of a
Borrower or any member of the ERISA Group;

terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a material liability to a Borrower or any
member of the ERISA Group;

make any amendment to any Plan with respect to which security is required under
Section 307 of ERISA; or

fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure is
likely to result in a Material Adverse Change.

Fiscal Year.

Each Borrower shall not, and shall not permit any Subsidiary of such Borrower
to, change its fiscal year from the twelve-month period beginning September 1
and ending August 31.

Issuance of Stock.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, issue any additional shares of its capital stock or any options, warrants or
other rights in respect thereof, except that United Refining may permit a sale,
transfer or other disposition of its shares to the extent such sale, transfer or
other disposition does not result in an Event of Default under Section 8.1.15.

 

-63-



--------------------------------------------------------------------------------

Changes in Organizational Documents and Senior Unsecured Notes.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws or other
organizational documents without providing at least thirty (30) calendar days’
prior written notice to the Agent and the Banks and, in the event such change
would be adverse to the Banks as determined by the Agent in its sole discretion,
obtaining the prior written consent of the Required Banks. Each of the Loan
Parties shall not amend, refinance or replace in any respect any provision of
the Indenture, the Senior Unsecured Notes or related agreements if such
amendment, refinancing or replacement provides for, or could result in, (a) any
acceleration in the principal thereof or any addition or increase, directly or
indirectly, in the amount of any principal payment thereunder except and to the
extent such addition or increase is permitted under this Agreement, (b) a
prohibition or conditioning of the granting of collateral security to the Agent
and the Banks hereunder or under any similar agreement, (c) the inclusion of
covenants, taken together, that are materially more restrictive to any of the
Loan Parties than those contained in the Indenture on the Closing Date, (d) a
maturity date earlier than the maturity date contained in the Indenture on the
Closing Date, (e) the granting of collateral as security therefor, in the case
of each of items (a) through (e) above without obtaining the prior written
consent of the Required Banks.

Unused Availability.

The Loan Parties shall not permit Unused Availability at any time to be less
than $10,000,000.

Minimum Net Worth.

At all such times during which the Borrowers have Unused Availability of less
than $25,000,000, the Loan Parties shall not at any time permit Consolidated Net
Worth to be less than the Base Net Worth.

Negative Pledge Covenants.

Except for the restrictions on granting Liens in the Indenture as in effect on
the Closing Date, each of the Loan Parties covenants and agrees that it shall
not, and shall not permit any of its Subsidiaries to, (a) enter into any
agreement, promise, commitment or other undertaking with any Person which,
conditionally or unconditionally, prohibits, or limits in any way the right of,
any of the Loan Parties or their Subsidiaries from granting any Liens to the
Agent or the Banks in the assets or ownership interests of the Loan Parties or
their Subsidiaries or which imposes any conditions upon such a grant of such
Liens or the exercise by the Agent or the Banks of their rights and remedies
under such Liens (including their rights to transfer or dispose of such assets
or interests), or (b) agree to, create or suffer to exist any Lien to any Person
on any assets at any time, other than Permitted Liens.

 

-64-



--------------------------------------------------------------------------------

Capital and Operating Leases.

At all such times during which the Borrowers have Unused Availability of less
than $25,000,000, each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, enter into any lease obligation unless (i) payments on
account of the lease of assets which if leased would constitute a capitalized
lease do not exceed $5,000,000 in the aggregate in the most recent fiscal year
of the Borrowers (the “Annual Capital Lease Limit”), (ii) payments on account of
the rental or lease of real or personal property do not exceed $16,000,000 in
the aggregate in the most recent fiscal year of the Borrowers (the “Annual
Operating Lease Limit”), and (iii) after giving effect the such capital or
operating lease obligation to be incurred, the aggregate payments in any fiscal
year on account of capital leases and operating leases shall not exceed either
the Annual Capital Lease Limit or the Annual Operating Lease Limit respectively.
All such leases shall be made under usual and customary terms and in the
ordinary course of business.

Redemptions of Senior Unsecured Notes.

The Loan Parties may not redeem any part of the Senior Unsecured Notes unless
(a) no Event of Default Exists or would exist after giving effect to such
proposed redemption, and (b) if any Loans are outstanding or would be
outstanding after giving effect to such proposed redemption, the Loan Parties
shall deliver a Borrowing Base Certificate to the Agent three (3) days prior to
such proposed redemption demonstrating that Unused Availability would exceed
$10,000,000 after giving effect to such proposed redemption.

Enbridge Costs; Enbridge Cash Collateral.

Without prior written notice to Agent, the Loan Parties shall not at any time
permit the aggregate amount of cash collateral and/or letters of credit
outstanding in favor of Enbridge to (i) be less than the amount determined by
Enbridge to be adequate security for the obligations of the Loan Parties to
Enbridge or (ii) be increased or decreased from the amount of such cash
collateral or letters of credit outstanding in favor of Enbridge on the Closing
Date. The Loan Parties shall not permit any Loan Party except United Refining to
incur fees, expenses or indebtedness to Enbridge.

Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Revolving Credit Commitments,
the Loan Parties will furnish or cause to be furnished to the Agent and each of
the Banks:

Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrowers consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income,

 

-65-



--------------------------------------------------------------------------------

stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President
or Chief Financial Officer of each Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrowers, financial statements of the Borrowers
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Agent. The Banks acknowledge that the Borrowers’ current
accountants, BDO Seidman, LLP, are satisfactory. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties shall deliver with such financial statements and certification by their
accountants a letter of such accountants to the Agent and the Banks
substantially (i) to the effect that, based upon their ordinary and customary
examination of the affairs of the Borrowers performed in connection with the
preparation of such consolidated financial statements, and in accordance with
generally accepted auditing standards, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof and confirming the Borrowers’ calculations with respect to the
certificate to be delivered pursuant to Section 7.3.3 [Certificate of the
Borrowers] with respect to such financial statements, and (ii) to the effect
that the Banks are intended to rely upon such accountant’s certification of the
annual financial statements and that such accountants authorize the Loan Parties
to deliver such reports and certificate to the Banks on such accountants’
behalf.

Certificate of the Borrowers.

Concurrently with the financial statements of the Borrowers furnished to the
Agent and to the Banks pursuant to Sections 7.3.1 [Quarterly Financial
Statements] and 7.3.2 [Annual Financial Statements], a certificate of each
Borrower signed by the Chief Executive Officer, President or Chief Financial
Officer of such Borrower, in the form of Exhibit 7.3.3, to the effect that,
except as described pursuant to Section 7.3.5 [Notice of Default], (i) the
representations and warranties of such Borrower contained in Article 5 and in
the other Loan Documents are true on and as of the date of such certificate with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time), and the Loan Parties have performed
and complied with all covenants and conditions hereof and thereof, (ii) no Event
of Default or Potential Default exists and is continuing on the date of such

 

-66-



--------------------------------------------------------------------------------

certificate, and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Section 7.2 [Negative Covenants].

Borrowing Base Certificates, Schedules of Accounts and Inventory, Audits of
Accounts and Inventory.

As soon as available but no later than the Second Business Day of each week, a
Borrowing Base Certificate, as of the last Business Day of the immediately
preceding week, in the form of Exhibit 7.3.4 hereto, appropriately completed,
executed and delivered by an Authorized Officer; provided however, if the
Borrowers have Unused Availability in excess of $25,000,000 for four consecutive
weeks (as reported in the Borrowing Base Certificates), then until such time as
the Borrower’s Unused Availability is less than $25,000,000, the Borrowers may
submit Borrowing Base Certificates on a monthly basis on the Second Business Day
of the first week in each such month as of the last Business Day of the
immediately preceding week. The Loan Parties will furnish or cause to be
furnished to the Agent and each of the Banks as soon as available but no later
than Second Business Day of the first week in each such month as of the last
Business Day of the immediately preceding week a Schedule of Accounts and
Schedule of Inventory as of the end of the immediately preceding week. The
Borrower shall cause to be performed and delivered to the Banks an audit by the
Agent or another person acceptable to the Banks of Borrowers’ accounts and
inventory two times during each fiscal year of the Borrowers; provided, however,
in the event that an Event of Default shall have occurred, such the Agent may
require audits more frequently than twice each fiscal year.

Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which the such Loan Party proposes to take with respect thereto.

Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to the
Collateral, involve a claim or series of claims in excess of $2,000,000 or which
if adversely determined would constitute a Material Adverse Change.

Certain Events.

Written notice to the Agent:

at least thirty (30) calendar days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to Section 7.2.7(iv) or (v);

 

-67-



--------------------------------------------------------------------------------

within the time limits set forth in Section 7.2.15 [Changes in Organizational
Documents], any amendment to the organizational documents of any Loan Party;

at least thirty (30) calendar days prior thereto, with respect to any change in
any Loan Party’s location(s) from the location(s) set forth in Schedule A to the
Security Agreement; and

at least thirty (30) calendar days prior thereto, with respect to any change in
the fiscal year of any Loan Party or its Subsidiaries.

Budgets, Forecasts, Other Reports and Information.

(A) Annual budget and any forecasts or projections of each Borrower, to be
supplied not later than the commencement of the fiscal year to which any of the
foregoing may be applicable,

(B) Promptly upon their becoming available to any Borrower:

any reports, including management letters, submitted to any Borrower by
independent accountants in connection with any annual, interim or special audit,

any reports, notices or proxy statements generally distributed by any Borrower
to its stockholders on a date no later than the date supplied to such
stockholders,

regular or periodic reports, including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses, filed by any Borrower with the Securities and
Exchange Commission,

a copy of any order issued by any Official Body in any proceeding to which any
Borrower or any of its Subsidiaries is a party, and

such other reports and information as any of the Banks may from time to time
reasonably request. Each Borrower shall also notify the Banks promptly of the
enactment or adoption of any Law which may result in a Material Adverse Change.

Notices Regarding Plans and Benefit Arrangements.

Certain Events

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

any Reportable Event with respect to any Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

 

-68-



--------------------------------------------------------------------------------

any Prohibited Transaction which could subject any Borrower or any other member
of the ERISA Group to a civil penalty assessed pursuant to Section 502(i) of
ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

any assertion of material withdrawal liability with respect to any Multiemployer
Plan,

any partial or complete withdrawal from a Multiemployer Plan by any Borrower or
any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in material withdrawal
liability,

any cessation of operations (by any Borrower or any other member of the ERISA
Group) at a facility in the circumstances described in Section 4062(e) of ERISA,

withdrawal by any Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

a failure by any Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA, or

(a) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions or (b) any significant increase in unfunded benefit liability.

Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by any
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by any Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Bank, each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by any
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

-69-



--------------------------------------------------------------------------------

Notice of Voluntary Termination

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

7.3.10 Tax Shelter Provisions.

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a “reportable
transaction” as provided in Section 7.1.17

(1) a written notice of such intention to the Agent; and

(2) a duly completed copy of IRS Form 8886 or any successor form.

DEFAULT

Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

Payments Under Loan Documents.

Any Borrower shall (i) fail to pay any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing after such principal
becomes due in accordance with the terms hereof or under any other Loan
Document, or (ii) fail to pay any interest on any Loan, Reimbursement Obligation
or Letter of Credit Borrowing or any other amount owing hereunder or under the
other Loan Documents, within three (3) days after such interest or other amount
becomes due in accordance with the terms hereof or thereof;

Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

Unused Availability.

Violation of Section 0 But Unused Availability Equals or Exceeds $5,000,000.

The Loan Parties shall be in default of the covenant contained in Section 0
[Unused Availability] (i.e. Unused Availability is less than $10,000,000) and
such default

 

-70-



--------------------------------------------------------------------------------

shall continue for a period of five (5) Business Days; provided that such five
(5)-Business Day period shall not apply if Unused Availability is at any time
during such period less than $5,000,000 (and in such event there shall exist an
immediate Event of Default pursuant to Section 0 below).

Unused Availability Is Less Than $5,000,000.

Unused Availability shall at any time be less than $5,000,000.

Subsequent Increase in Unused Availability Cure Does Not Terminate Event of
Default.

The Loan Parties acknowledge and agree that if an Event of Default described in
Section 0 or 0 shall occur, such Event of Default may not then be cured by the
Loan Parties subsequently increasing Unused Availability (above amounts required
under such Sections) and such Event of Default shall be deemed to be continuing
unless affirmatively waived by the Required Banks.

Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.6 [Visitation Rights] or Section 7.2 [Negative
Covenants] (except for Section 0 [Unused Availability]);

Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document, and
such default shall continue unremedied for a period of twenty five (25) Business
Days after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the Agent in
its sole discretion);

Defaults in Other Agreements or Indebtedness.

(i) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $2,500,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend; or (ii) Enbridge shall exercise its
rights of set off or shall make a claim against or under any Performance
Assurance (as such term is defined in the Enbridge Cash Collateral Agreement)
under the Enbridge Cash Collateral Agreement;

 

-71-



--------------------------------------------------------------------------------

Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $2,500,000
in the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof, or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative,
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

Notice of Lien or Assessment.

A notice of Lien or assessment which is not a Permitted Lien is filed of record
with respect to all or any part of any of the Loan Parties’ or any of their
Subsidiaries’ assets by the United States or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
or bonded within thirty (30) days after the same becomes payable (each an
“Continuing Governmental Lien”) and the amount thereof, together with the amount
of any other Continuing Governmental Liens which remain unsatisfied exceed
$2,500,000;

Insolvency.

Any Loan Party or any Subsidiary of a Loan Party ceases to be solvent or admits
in writing its inability to pay its debts as they mature;

Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event, which the Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of any Borrower’s liability is likely to exceed 10% of its
Consolidated Net Worth; (v) any Borrower or any member of the ERISA Group shall
fail to make any contributions when due to a Plan or a Multiemployer Plan;
(vi) any Borrower or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) any Borrower or any other member of the ERISA Group shall
withdraw completely or partially from a Multiemployer Plan; (viii) any

 

-72-



--------------------------------------------------------------------------------

Borrower or any other member of the ERISA Group shall withdraw (or shall be
deemed under Section 4062(e) of ERISA to withdraw) from a Multiple Employer
Plan; or (ix) any applicable Law is adopted, changed or interpreted by any
Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans or Benefit Arrangements, and with respect to any of the
events specified in (v), (vi), (vii), (viii) or (ix), the Agent determines in
good faith that any such occurrence would be reasonably likely to materially and
adversely affect the total enterprise represented by any Borrower and the other
members of the ERISA Group;

Cessation of Business.

Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except for a Permitted Voluntary Dissolution or as expressly
permitted under Section 7.2.6 [Liquidations, Mergers, Etc.] or 7.2.7
[Disposition of Assets or Subsidiaries], or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business, and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;

Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar Law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

Voluntary Proceedings.

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar Law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such Law, shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property, shall make a general assignment for the
benefit of creditors, shall fail generally to pay its debts as they become due
or shall take any action in furtherance of any of the foregoing.

Change in Control.

Any Person shall sell, transfer or make other disposition of capital stock owned
directly or indirectly by John A. Catsimatidis (“Catsimatidis”) of any Loan
Party except (i) sales, transfers or dispositions by a Person resulting in not
more than a forty-nine percent (49%) change of ownership of the capital stock of
any Loan Party owned directly or indirectly by Catsimatidis in the aggregate
over the term of this Agreement by such Person, provided that Catsimatidis shall
at all times have voting control with respect to all classes of voting stock of

 

-73-



--------------------------------------------------------------------------------

each Loan Party; (ii) involuntary transfers by will or similar instrument as a
result of death or incapacity (and not pursuant to liquidating sales or
subsequent transfers upon receipt by the beneficiaries (the “Beneficiaries”)
under such will or instrument); or (iii) pursuant to subsequent transfers by any
such Beneficiaries provided that such Beneficiaries collectively retain directly
or indirectly not less than fifty-one percent ownership of the capital stock of
each Loan Party and such Beneficiaries, collectively, shall at all times have
voting control with respect to all classes of voting stock of each Loan Party.

Consequences of Event of Default.

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.11 shall occur
and be continuing, the Banks and the Agent shall be under no further obligation
to make Loans or issue Letters of Credit, as the case may be, and the Agent may,
and upon the request of the Required Banks shall, (i) by written notice to the
Borrowers, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Agent for the benefit of each Bank without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrowers to, and each Borrower shall thereupon, deposit in a
non-interest-bearing account with the Agent, as cash collateral for its
Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and each Borrower hereby pledges to the Agent and the Banks,
and grants to the Agent and the Banks a security interest in, all such cash as
security for such Obligations. Upon the curing of all existing Events of Default
to the satisfaction of the Required Banks, the Agent shall return such cash
collateral to the appropriate Borrower.

Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.12 [Involuntary Proceedings]
or 8.1.13 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder, and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrowers to the Banks hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived.

Set-off.

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 9.13 [Equalization of Banks] and any branch, Subsidiary or
Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set off against and apply to the

 

-74-



--------------------------------------------------------------------------------

then unpaid balance of all the Loans and all other Obligations of the Borrowers
and the other Loan Parties hereunder or under any other Loan Document any debt
owing to, and any other funds held in any manner for the account of, the
Borrowers or any Borrower or such other Loan Party by such Bank or participant
or by such branch, Subsidiary or Affiliate, including all funds in all deposit
accounts (whether time or demand, general or special, provisionally credited or
finally credited, or otherwise) now or hereafter maintained by a Borrower or
such other Loan Party for its own account (but not including funds held in
custodian or trust accounts) with such Bank or participant or such branch,
Subsidiary or Affiliate. Such right shall exist whether or not any Bank or the
Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of a
Borrower or such other Loan Party is or are matured or unmatured and regardless
of the existence or adequacy of any Collateral, Guaranty or any other security,
right or remedy available to any Bank or the Agent.

Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.2, the Agent may, on behalf of itself in
its capacity as Agent and on behalf of all Banks, proceed to protect and enforce
its rights by suit in equity, action at law and/or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement or the other Loan Documents, including as permitted by applicable
Law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or any Bank.

Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 8.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from any sale or other
disposition of the Collateral, or any part thereof, or the exercise of any other
remedy by the Agent, shall be applied as follows:

first, to reimburse the Agent and the Banks for out-of-pocket costs, expenses
and disbursements, including reasonable attorneys’ and paralegals’ fees and
legal expenses, incurred by the Agent or the Banks in connection with realizing
on the Collateral or collection of any Obligations of any of the Loan Parties
under any of the Loan Documents, including advances made by the Banks or any one
of them or the Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral, including advances for
taxes, insurance, repairs and the like and reasonable expenses incurred to sell
or otherwise realize on, or prepare for sale or other realization on, any of the
Collateral, but excluding Hedging Obligations;

second, to the repayment of all Indebtedness then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents with respect to principal, interest, fees and expenses, in such manner
as the Agent may determine in its discretion, but excluding Hedging Obligations;

 

-75-



--------------------------------------------------------------------------------

third, to the repayment of all Indebtedness then due and unpaid of the Loan
Parties to the Banks and any Affiliates of the Banks under this Agreement or any
of the other Loan Documents with respect to Hedging Obligations and any other
Obligations not set forth above; and

the balance, if any, as required by Law.

Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code or other
applicable Law, all of which rights and remedies shall be cumulative and
nonexclusive, to the extent permitted by Law. The Agent may, and upon the
request of the Required Banks shall, exercise all post-default rights granted to
the Agent and the Banks under the Loan Documents or applicable Law. The
enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any right or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

Notice of Sale.

Any notice required to be given by the Agent of a sale, lease or other
disposition of the Collateral, or any other intended action by the Agent, if
given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrowers.

THE AGENT

Appointment.

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Agent for such Bank under this Agreement and all other Loan Documents and to
execute and deliver or accept on behalf of each of the Banks the other Loan
Documents. Each Bank hereby irrevocably authorizes, and each holder of any Note
by the acceptance of a Note shall be deemed irrevocably to authorize, the Agent
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and any other instruments and agreements referred to
herein, and to exercise such powers and to perform such duties hereunder as are
specifically delegated to or required of the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. PNC Bank agrees to act as
the Agent on behalf of the Banks to the extent provided in this Agreement.

None of the Banks designated on the facing page or signature pages of this
Agreement as a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility, or duty under this Agreement other than those
applicable to all Banks as such. Without limiting the foregoing, none of the
Banks so identified as a “Co-Documentation Agent” shall have or be deemed to
have any fiduciary relationship with any Bank. Each Bank acknowledges that it
has not relied and will not rely on any of the Banks so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

-76-



--------------------------------------------------------------------------------

Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 9.5 [Reimbursement and Indemnification
of Agent by the Borrowers] and 9.6 [Exculpatory Provisions; Limitation of
Liability], shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Bank; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement except as expressly set
forth herein. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Bank
expressly acknowledges (i) that the Agent has not made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Agent to any Bank; (ii) that it has made
and will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.

Actions in Discretion of Agent; Instructions From the Banks.

The Agent agrees, upon the written request of the Required Banks, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Banks, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Banks or
all of the Banks. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Banks, subject to Section 9.6
[Exculpatory Provisions, Etc.]. No Bank shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting

 

-77-



--------------------------------------------------------------------------------

hereunder in accordance with the instructions of the Required Banks. In the
absence of such instructions, no Bank shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
hereunder in the discretion of the Agent and in the absence of Agent’s gross
negligence or willful misconduct.

Reimbursement and Indemnification of Agent by the Borrowers.

The Borrowers, jointly and severally, unconditionally agree to pay or reimburse
the Agent and hold the Agent harmless against (a) liability for the payment of
all reasonable out-of-pocket costs, expenses and disbursements, including fees
and expenses of counsel (including the allocated costs of staff counsel),
appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings; and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder, provided that the Borrowers shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Agent’s gross negligence or willful misconduct, or if the
Borrowers were not given notice of the subject claim and the opportunity to
participate in the defense thereof, at their expense (except that the Borrowers
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrowers), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrowers, which shall not be
unreasonably withheld. In addition, the Borrowers, jointly and severally, agree
to reimburse and pay all reasonable out-of-pocket expenses of the Agent’s
regular employees and agents (the “Agent’s Auditors”) engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith,
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of

 

-78-



--------------------------------------------------------------------------------

any of the terms, covenants or conditions hereof or thereof on the part of the
Loan Parties, or the financial condition of the Loan Parties, or the existence
or possible existence of any Event of Default or Potential Default.

Reimbursement and Indemnification of Agent by Banks.

Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrowers and without limiting the Obligation of the Borrowers
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel) and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same result from the Agent’s gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice does not result in a loss to the Bank), or (c) if the same result from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld. In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Agent in connection with the Agent’s periodic audit of the Loan Parties’
books, records and business properties.

Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Bank or a Borrower referring to this Agreement, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”

Notices.

The Agent shall promptly send to each Bank a copy of all notices received from
any Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof. The Agent shall promptly notify the
Borrowers and the other Banks of each change in the Base Rate and the effective
date thereof.

 

-79-



--------------------------------------------------------------------------------

Banks in Their Individual Capacities.

With respect to its Revolving Credit Commitment and the Revolving Credit Loans
made by it and any other rights and powers given to it as a Bank hereunder or
under any of the other Loan Documents, the Agent shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not the Agent, and the term “Banks” shall, unless the context otherwise
indicates, include the Agent in its individual capacity. PNC Bank and its
Affiliates and each of the Banks and their respective Affiliates may, without
liability to account, except as prohibited herein, make loans to, accept
deposits from, discount drafts for, act as trustee under indentures of and
generally engage in any kind of banking or trust business with the Loan Parties
and their Affiliates, in the case of the Agent, as though it were not acting as
Agent hereunder and, in the case of each Bank, as though such Bank were not a
Bank hereunder. The Banks acknowledge that, pursuant to such activities, the
Agent or its Affiliates may (i) receive information regarding the Loan Parties
(including information that may be subject to confidentiality obligations in
favor of the Loan Parties) and acknowledge that the Agent shall be under no
obligation to provide such information to them, and (ii) accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the Banks.

Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

Equalization of Banks.

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 3.4.3 [Agent’s and Bank’s Rights], 4.4.2 [Replacement of a
Bank] or 4.6 [Additional Compensation in Certain Circumstances]. The Banks or
any such holder receiving any such amount shall purchase for cash from each of
the other Banks an interest in such Bank’s Loans in such amount as shall result
in a ratable participation by the Banks and each such holder in the aggregate
unpaid amount under the Notes, provided that if all or any portion of such
excess amount is thereafter recovered from the Bank or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Bank or the holder
making such purchase.

 

-80-



--------------------------------------------------------------------------------

Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Banks (if the Agent is a Bank, the Agent’s Loans and
its Revolving Credit Commitment shall be considered in determining whether the
Required Banks have requested such resignation) or required by Section 4.4.2
[Replacement of a Bank], in either case of (i) or (ii) by giving not less than
thirty (30) days’ prior written notice to the Borrowers. If the Agent shall
resign under this Agreement, then either (a) the Required Banks shall appoint
from among the Banks a successor agent for the Banks, subject to the consent of
the Borrowers, such consent not to be unreasonably withheld, or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following the Agent’s notice to the Banks of its resignation,
then the Agent shall appoint, with the consent of the Borrowers, such consent
not to be unreasonably withheld, a successor agent who shall serve as Agent
until such time as the Required Banks appoint and the Borrowers consent to the
appointment of a successor agent. Upon its appointment pursuant to either clause
(a) or (b) above, such successor agent shall succeed to the rights, powers and
duties of the Agent, and the term “Agent” shall mean such successor agent,
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement. After the
resignation of any Agent hereunder, the provisions of this Article 9 shall inure
to the benefit of such former Agent, and such former Agent shall not by reason
of such resignation be deemed to be released from liability for any actions
taken or not taken by it while it was an Agent under this Agreement.

Agent’s Fee.

The Borrowers, jointly and severally, shall pay to the Agent a nonrefundable fee
(the “Agent’s Fee”) under the terms of a letter (the “Agent’s Letter”) between
the Borrowers and Agent, as amended from time to time.

Availability of Funds.

The Agent may assume that each Bank has made or will make the proceeds of a Loan
available to the Agent unless the Agent shall have been notified by such Bank on
or before the later of (1) the close of Business on the Business Day preceding
the Borrowing Date with respect to such Loan or (2) two hours before the time
the Agent actually funds the proceeds of such Loan to a Borrower (whether using
its own funds pursuant to this Section 9.16 or using proceeds deposited with the
Agent by the Banks and whether such funding occurs before or after the time the
Banks are required to deposit the proceeds of such Loan with the Agent). The
Agent may, in reliance upon such assumption (but shall not be required to), make
available to such Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Agent by such Bank, the Agent shall be
entitled to recover such amount on demand from such Bank (or, if such Bank fails
to pay such amount forthwith, upon such demand from a Borrower), together with
interest thereon, in respect of each day during the period commencing on the
date such amount was made available to such Borrower and ending

 

-81-



--------------------------------------------------------------------------------

on the date the Agent recovers such amount, at a rate per annum equal to (i) the
Federal Funds Effective Rate during the first three (3) days after such interest
shall begin to accrue and (ii) the applicable interest rate in respect of such
Loan after the end of such three-day period.

Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Bank, whether in
respect of the Loans, fees or any other amounts due to the Banks under this
Agreement. In the event an error in computing any amount payable to any Bank is
made, the Agent, the Borrowers and each affected Bank shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

Beneficiaries.

Except as expressly provided herein, the provisions of this Article 9 are solely
for the benefit of the Agent and the Banks, and the Loan Parties shall not have
any rights to rely on or enforce any of the provisions hereof. In performing its
functions and duties under this Agreement, the Agent shall act solely as agent
of the Banks and does not assume and shall not be deemed to have assumed any
obligation toward, or relationship of agency or trust with or for, any of the
Loan Parties. This Section 9.18 is not intended to modify any limit contained in
Section 9.8 on the right of the Agent to be indemnified by the Borrowers.

9.19 No Reliance on Agent’s Customer Identification Program.

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other
Governmental Regulations or such other Laws.

MISCELLANEOUS

Modifications, Amendments or Waivers.

With the written consent of the Required Banks, the Agent, acting on behalf of
all the Banks, and the Borrowers, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of

 

-82-



--------------------------------------------------------------------------------

the Loan Parties hereunder or thereunder. Any such agreement, waiver or consent
made with such written consent shall be effective to bind all the Banks and the
Loan Parties, provided, that, without the written consent of all the Banks, no
such agreement, waiver or consent may be made which will:

Increase of Commitment; Extension or Expiration Date.

Increase the amount of the Revolving Credit Commitment of any Bank hereunder or
extend the Expiration Date;

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Revolving Credit Commitment reduction in
connection with such a mandatory prepayment hereunder, except for mandatory
reductions of the Revolving Credit Commitments on the Expiration Date), the
Revolving Credit Commitment Fee or any other fee payable to any Bank, or reduce
the principal amount of or the rate of interest borne by any Loan or reduce the
Revolving Credit Commitment Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest on any
Loan, the Revolving Credit Commitment Fee or any other fee payable to any Bank;

Release of Collateral or Guarantor.

Except for sales of assets permitted by Section 7.2.7 [Dispositions of Assets or
Subsidiaries], release any Collateral consisting of capital stock or other
ownership interests of any Loan Party or its Subsidiaries or substantially all
of the assets of any Loan Party, any release any Guarantor from its Obligations
under the Guaranty Agreement; or

Borrowing Base.

Permit any Loan to be made or Letter of Credit to be issued if after giving
effect thereto the Revolving Facility Usage hereunder would exceed either
(A) the lesser of 110% of the Borrowing Base or the Borrowing Base plus
$5,000,000 for more than thirty (30) consecutive Business Days, or (B) the
Revolving Credit Commitments.

Inventory and Accounts Advance Rates.

Increase the advance rates on Inventory or Accounts above the advance rates with
respect to such items in effect on the Closing Date.

Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Banks], 7.2.5 [Dividends and Related
Distributions], 7.2.15 [Unused Availability], 9.6 [Exculpatory Provisions, Etc.]
or 9.13 [Equalization of Banks] or this Section 10.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks or change any requirement providing for the Banks or the Required Banks to
authorize the taking of any action hereunder;

 

-83-



--------------------------------------------------------------------------------

provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent or as the
issuer of Letters of Credit shall be effective without the written consent of
the Agent.

Notwithstanding (a) the existence of any Potential Default or Event of Default,
(b) that any of the applicable conditions precedent set forth in Section 6.2
hereof have not been satisfied or (c) any other provision of this Agreement,
including Sections 2.1.1 and 2.8.1, after the Revolving Facility Usage exceeds
the Borrowing Base less $10,000,000, Agent may at its discretion and without the
consent of the Required Banks, voluntarily permit the outstanding Revolving
Facility Usage at any time to exceed the Borrowing Base by the lesser of (i) ten
percent (10%) of such Borrowing Base (i.e. the aggregate amount of Revolving
Facility Usage may be up to one hundred and ten percent (110%) of the Borrowing
Base, subject to clause (ii) of this sentence) or (ii) $5,000,000 for up to
thirty (30) consecutive Business Days. For purposes of the preceding sentence,
the discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the
Borrowing Base was unintentionally exceeded for any reason, including, but not
limited to, Collateral previously deemed to be either “Qualified Accounts” or
“Qualified Inventory”, as applicable, becomes ineligible, collections of
Accounts applied to reduce outstanding Revolving Credit Loans are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event the outstanding Revolving Credit Loans shall exceed
the Borrowing Base by more than ten percent (10%), Borrowers shall decrease such
excess within one Business Day after the Borrowers learn of such excess.
Revolving Credit Loans made or letters of Credit issued after Agent has
determined the existence of overadvances not permitted in this Section shall be
deemed to be prohibited overadvances and shall be decreased in accordance with
the preceding sentence.

No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

Reimbursement and Indemnification of Banks by the Borrowers; Taxes.

The Borrowers, jointly and severally, agree unconditionally upon demand to pay
or reimburse each Bank (other than the Agent, as to which the Borrowers’
Obligations are set forth in Section 9.5 [Reimbursement and Indemnification of
Agent by the Borrowers]) for and to save such Bank harmless against
(i) liability for the payment of all reasonable out-of-pocket costs, expenses
and disbursements (including fees and expenses of counsel (including allocated
costs of staff counsel) for each Bank except with respect to (a) and (b) below)
incurred by such

 

-84-



--------------------------------------------------------------------------------

Bank (a) in connection with the administration and interpretation of this
Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, and
(d) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, and (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against such Bank, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by such Bank hereunder or thereunder, provided that
the Borrowers shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (A) if the same result from such Bank’s gross
negligence or willful misconduct, or (B) if the Borrowers were not given notice
of the subject claim and the opportunity to participate in the defense thereof,
at their expense (except that the Borrowers shall remain liable to the extent
such failure to give notice does not result in a loss to the Borrowers), or
(C) if the same result from a compromise or settlement agreement entered into
without the consent of the Borrowers, which shall not be unreasonably withheld.
The Banks will attempt to minimize the fees and expenses of legal counsel for
the Banks which are subject to reimbursement by the Borrowers hereunder by
considering the usage of one law firm to represent the Banks and the Agent if
appropriate under the circumstances. Each Borrower agrees unconditionally to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Agent or any Bank to be payable
in connection with this Agreement or any other Loan Document, and the Borrowers,
jointly and severally, agree unconditionally to save the Agent and the Banks
harmless from and against any and all present or future claims, liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any such taxes, fees or impositions.

Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day,
and such extension of time shall be included in computing interest and fees,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day. Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day (except as provided in
Section 3.2 [Interest Periods] with respect to Interest Periods under the
Euro-Rate Option), and such extension of time shall not be included in computing
interest or fees, if any, in connection with such payment or action.

 

-85-



--------------------------------------------------------------------------------

Funding by Branch, Subsidiary or Affiliate.

Notional Funding.

Each Bank shall have the right from time to time, without notice to the
Borrowers, to deem any branch, Subsidiary or Affiliate (which for the purposes
of this Section 10.5 shall mean any corporation or association which is directly
or indirectly controlled by or is under direct or indirect common control with
any corporation or association which directly or indirectly controls such Bank)
of such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from a Borrower to such other office)
and as a result of such change, such Borrower would not be under any greater
financial obligation pursuant to Section 4.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Bank without regard to such Bank’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Bank.

Actual Funding.

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any costs or expenses payable by any Borrower
hereunder or require any Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 4.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 0 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 0) in
accordance with this Section 0. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 0. Any Notice shall be effective:

In the case of hand-delivery, when delivered;

 

-86-



--------------------------------------------------------------------------------

If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

In the case of a telephonic Notice, when a party is contacted by telephone, if
delivery of such telephonic Notice is confirmed no later than the next Business
Day by hand delivery, a facsimile or electronic transmission, a Website Posting
or overnight courier delivery of a confirmatory notice (received at or before
noon on such next Business Day);

In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

In the case of electronic transmission, when actually received;

In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 0; and

If given by any other means (including by overnight courier), when actually
received.

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

Governing Law.

Each Letter of Credit and Section 2.8 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and, to the extent not inconsistent
therewith, the internal Law of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Law of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal Law of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto

 

-87-



--------------------------------------------------------------------------------

relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments, except that this Agreement and
the other Loan Documents expressly do not supersede any prior written agreements
between Agent and any Bank that by their terms expressly state that they shall
supersede the terms of this Agreement and such agreements are binding on the
parties thereto (and not on parties which are not a party thereto).

Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Banks, the making of Loans,
issuance of Letters of Credit or payment in full of the Loans. All covenants and
agreements of the Loan Parties contained in Sections 7.1 [Affirmative
Covenants], 7.2 [Negative Covenants] and 7.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrowers may borrow or request Letters of Credit hereunder and until
termination of the Revolving Credit Commitments and payment in full of the Loans
and expiration or termination of all Letters of Credit. All covenants and
agreements of the Borrowers contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Article 4 [Payments]
and Sections 9.5 [Reimbursement and Indemnification of Agent by the Borrowers],
9.7 [Reimbursement and Indemnification of Agent by the Banks] and 10.3
[Reimbursement and Indemnification of Banks by the Borrowers; Taxes], shall
survive payment in full of the Loans, expiration or termination of the Letters
of Credit and termination of the Revolving Credit Commitments.

Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Agent, the Loan Parties and their respective successors and assigns,
except that none of the Loan Parties may assign or transfer any of its rights
and Obligations hereunder or any interest herein. Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Revolving Credit Commitments and the Loans made by it to one or more banks or
other entities, subject to the consent of the Borrowers and the Agent with
respect to any assignee, such consent of the Borrowers or the Agent not to be
unreasonably withheld, provided that (1) no consent of the Borrowers shall be
required in the case of an assignment by a Bank to an Affiliate of such Bank or
if any Event of Default shall have occurred and been continuing at the time of
any such assignment, and (2) any assignment by a Bank to a Person other than an
Affiliate of such Bank may not be made in amounts less than the lesser of
$5,000,000 or the amount of the assigning Bank’s Revolving Credit Commitment. In
the case of an assignment, upon receipt by the Agent of the Assignment and
Assumption Agreement, the assignee shall have, to the extent of such assignment
(unless otherwise provided therein), the same rights, benefits and obligations
as it would have if it had been a signatory Bank hereunder, the Revolving Credit
Commitments shall be adjusted accordingly, and upon surrender of any Note
subject to such assignment, each Borrower shall execute and deliver a new Note
to the assignee in an amount equal to the amount of the Revolving Credit
Commitment assumed by it and a new Revolving Credit Note to the assigning Bank
in an amount equal to the Revolving Credit Commitment retained by it hereunder.
Any Bank which assigns any or all of its Revolving Credit Commitment or Loans to
a Person other than an

 

-88-



--------------------------------------------------------------------------------

Affiliate of such Bank shall pay to the Agent a service fee in the amount of
$3,500 for each assignment. In the case of a participation, the participant
shall have only the rights specified in Section 8.2.3 [Set-off] (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Section 10.1.1 [Increase of
Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.] or 10.1.3 [Release of
Collateral or Guarantor], all of such Bank’s obligations under this Agreement or
any other Loan Document shall remain unchanged, and all amounts payable by any
Loan Party hereunder or thereunder shall be determined as if such Bank had not
sold such participation.

Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrowers and
the Agent the form of certificate described in Section 10.17 [Tax Withholding
Clause] relating to federal income tax withholding. Each Bank may furnish any
publicly available information concerning any Loan Party or its Subsidiaries and
any other information concerning any Loan Party or its Subsidiaries in the
possession of such Bank from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 10.12
[Confidentiality].

Notwithstanding any other provision in this Agreement, any Bank may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement, its Note and the other Loan Documents to any Federal Reserve
Bank in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31
CFR Section 203.14 without notice to or consent of the Borrowers or the Agent.
No such pledge or grant of a security interest shall release the transferor Bank
of its obligations hereunder or under any other Loan Document.

Confidentiality.

General.

The Agent and the Banks each agree to use commercially reasonable efforts to
keep confidential all information obtained from any Loan Party or its
Subsidiaries which is nonpublic and confidential or proprietary in nature
(including any information a Borrower specifically designates as confidential),
except as provided below, and to use such information only in connection with
their respective capacities under this Agreement and for the purposes
contemplated hereby. The Agent and the Banks shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality, (ii) to assignees and participants as contemplated
by Section 10.11, (iii) to the extent requested by any bank regulatory authority
or, with three (3) days prior notice (provided that such notice and the delay
resulting thereby is permitted by the applicable Law, subpoena, legal process,
investigation or proceeding) to the Borrowers, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a

 

-89-



--------------------------------------------------------------------------------

source not known to be subject to confidentiality restrictions, or (v) if a
Borrower shall have consented to such disclosure. Notwithstanding anything
herein to the contrary, the information subject to this Section 10.12.1 shall
not include, and the Agent and each Bank may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or such Bank
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar items that relate to the tax treatment or tax structure of the Loans,
Letters of Credit and transactions contemplated hereby.

Sharing Information With Affiliates of the Banks.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to a Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such
Bank, and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or Affiliate of any Bank receiving
such information shall be bound by the provisions of Section 10.12.1 as if it
were a Bank hereunder. Such authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Revolving Credit
Commitments.

Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

Agent’s or Bank’s Consent.

Whenever the Agent’s or any Bank’s consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Bank shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

-90-



--------------------------------------------------------------------------------

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.

Certification From Banks and Participants

Tax Withholding Clause.

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Bank or assignee or
participant of a Bank) agrees that it will deliver to each of United Refining
and the Agent two (2) duly completed appropriate valid Withholding Certificates
(as defined under § 1.1441-1(c)(16) of the Income Tax Regulations (the
“Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Bank, assignee or participant required to deliver to United Refining and
the Agent a Withholding Certificate pursuant to the preceding sentence shall
deliver such valid Withholding Certificate as follows: (A) each Bank which is a
party hereto on the Closing Date shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrowers hereunder for the account of such
Bank; (B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent). Each Bank, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of United Refining and the Agent two (2) additional copies of
such Withholding Certificate (or a successor form) on or before the

 

-91-



--------------------------------------------------------------------------------

date that such Withholding Certificate expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent Withholding
Certificate so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by United Refining or the Agent.
Notwithstanding the submission of a Withholding Certificate claiming a reduced
rate of or exemption from U.S. withholding tax, the Agent shall be entitled to
withhold United States federal income taxes at the full 30% withholding rate if
in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the
Regulations. Further, the Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.

10.17.2 USA Patriot Act.

Each Bank or assignee or participant of a Bank that is not incorporated under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Effective Time, and (2) as
such other times as are required under the USA Patriot Act.

Joinder of Guarantors.

Any Subsidiary of any of the Borrowers which is required to join this Agreement
as a Guarantor pursuant to Section 7.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Agent (i) a Guaranty Agreement (for
entities which are not Borrowers) or a Guarantor Joinder to such Guaranty
Agreement in substantially the form attached hereto as Exhibit 0(G)(1) or
(2) pursuant to which it shall join as a Guarantor each of the documents to
which the Guarantors are parties; (ii) documents in the forms described in
Section 0 [First Loans] modified as appropriate to relate to such Subsidiary
including an opinion of counsel for such Subsidiary satisfactory to the Agent
addressing the matters described in Exhibit 6.1.4 as such matters relate to such
Subsidiary, the documents which it is executing and delivering and the Liens
which it is granting; and (iii) documents necessary to grant and perfect Prior
Security Interests to the Agent for the benefit of the Banks in all Collateral
held by such Subsidiary including executed financing statements and a Security
Agreement (for entities which are not Borrowers) in the substantially the form
of Exhibit 1.1(S)(1). The Loan Parties shall deliver such Guarantor Joinder and
related documents to the Agent: (i) within five (5) Business Days after the date
of the filing of such Subsidiary’s articles of incorporation if the Subsidiary
is a corporation, the date of the filing of its certificate of limited
partnership if it is a limited partnership or the date of its organization if it
is an entity other than a limited partnership or corporation and (ii) on or
before the date of the Permitted Acquisition if it is organized or acquired in
connection with a Permitted Acquisition.

 

-92-



--------------------------------------------------------------------------------

Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due under any of the Loan Documents in any currency (the “Original
Currency”) into another currency (the “Other Currency”), each Loan Party hereby
agrees, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given. The obligation of each Loan Party in respect of any sum due from such
Loan Party to any Bank under any of the Loan Documents shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the business day (being a day on which
it is open for business at its principal office in the United States) following
receipt by any Bank of any sum adjudged to be so due in such Other Currency,
such Bank may in accordance with normal banking procedures purchase the Original
Currency with such Other Currency. If the amount of the Original Currency so
purchased is less than the sum originally due to such Bank in the Original
Currency, each Guarantor agrees, as a separate obligation and notwithstanding
any such judgment or payment, to indemnify such Bank against such loss

 

-93-



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Banks and Addresses for Notices to Banks

 

Bank

  

Amount of

Commitment

for Revolving

Credit Loans

   Ratable Share  

Name: PNC Bank, National Association

Address:

One PNC Plaza, 3rd Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: James Steffy

Telephone: 412-768-6387

Telecopy:   412-768-4369

 

   $ 62,500,000    62.500000000 %

With a copy to:

 

PNC Firstside Center, 4th Flr

P7-PFSC-04-I

500 First Avenue

Pittsburgh, PA 15219

Attention: Lisa Pierce

Telephone: 412-762-6442

Telecopy:   412-762-8672

     

Name: Manufacturers and Traders Trust Company

Address: One Fountain Plaza

M & T Center

Buffalo, NY 14203

Attention: Brian D. Beitz

Telephone: 716-848-7337

Telecopy:   716-848-7318

   $ 30,000,000    30.000000000 %

Page 1 of 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

 

Bank

   Amount of
Commitment
for Revolving
Credit Loans    Ratable Share  

Name: Bank Leumi, USA

Address: 562 Fifth Avenue

New York, NY 10036

Attention: Iris Steinhardt

Telephone: 212-626-1287

Telecopy:   212-626-1309

   $ 7,500,000    7.500000000 %

Total:

   $ 100,000,000    100.00 %              

Page 2 of 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrowers and Guarantors:

AGENT

Address:

PNC Bank, National Association

One PNC Plaza, 3rd Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: James Steffy

Telephone: 412-768-6387

Telecopy:   412-768-4369

BORROWERS AND GUARANTORS:

Address:

c/o United Refining Company

15 Bradley Street

Warren, PA 16365

Attention: Myron L. Turfitt

Telephone: 814-723-1500

Telecopy:   814-723-4371

Page 3 of 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(Q)(i)

Qualified Accounts

Upon delivery to the Agent of each Schedule of Accounts, the Agent shall make a
determination, in its sole discretion, as to which Accounts listed thereon shall
be deemed Qualified Accounts. An Account shall not be considered a Qualified
Account unless the Agent determines, in its sole discretion, that such Account
has met the following minimum requirements:

the Account represents a complete bona fide transaction for goods sold and
delivered or services rendered (but excluding any amounts in the nature of a
service charge added to the amount due on an invoice because the invoice has not
been paid when due) which requires no further act under any circumstances on the
part of any Borrower to make such Account payable by the Account Debtor; the
Account arises from an arm’s length transaction in the ordinary course of the
Borrowers’ business between a Borrower and an Account Debtor which is not an
Affiliate of a Borrower or an officer, stockholder or employee of a Borrower or
of any Affiliate of a Borrower, or a member of the family of an officer,
stockholder or employee of a Borrower or of any Affiliate of a Borrower; the
Borrower to whom such Account is owing is able to bring suit against the Account
Debtor through judicial process and there exist no defenses to the enforcement
of such Borrower’s remedies against such Account Debtor, and the Account does
not represent a progress billing consisting of an invoice for goods sold or used
or services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

the Account shall not (a) if payable on a “net 10 basis” be or have been unpaid
more than thirty (30) days from the invoice date; (b) if payable on a “net 30
basis” or basis other than described in the preceding clause (a) be or have been
unpaid more than ninety (90) days from the invoice date, (c) be delinquent more
than sixty (60) days, or (d) be payable by an Account Debtor (1) more than 50%
of whose Accounts have remained unpaid for more than ninety (90) days from the
invoice date or are delinquent more than sixty (60) days, or (2) whose Accounts
constitute, in the Agent’s determination, an unduly high percentage of the
aggregate amount of all outstanding Accounts;

the goods the sale of which gave rise to the Account were shipped or delivered
or provided to the Account Debtor on an absolute sale basis and not on a bill
and hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale
or return basis, or on the basis of any other similar understanding, and no part
of such goods has been returned or rejected;

the Account is not evidenced by chattel paper or an instrument of any kind;

the Account Debtor with respect to the Account (a) is solvent, (b) is not the
subject of any bankruptcy or insolvency proceedings of any kind or of any other
proceeding or action, threatened or pending, which might have a materially
adverse effect on its business, unless the Agent, in its sole discretion,
notifies the Borrower that the Account of such an Account Debtor can be
considered a Qualified Account, and (c) is not, in the sole discretion of



--------------------------------------------------------------------------------

the Agent, deemed ineligible for credit for other reasons (including, without
limitation, unsatisfactory past experiences of the Borrowers or any of the Banks
with the Account Debtor or unsatisfactory reputation of the Account Debtor or
the Account Debtor suspends business, makes a general assignment for the benefit
of creditors or fails to pay its debts generally as they come due);

the Account Debtor is not located outside Canada or the United States of
America;

(a) the Account Debtor is not the government of the United States of America or
any department, agency or instrumentality thereof, or (b) if the Account Debtor
is an entity mentioned in clause (vii)(a), the Federal Assignment of Claims Act
(or applicable similar legislation) has been fully complied with so as to
validly perfect the Banks’ Prior Security Interest to the Agent’s satisfaction;

the Account is a valid, binding and legally enforceable obligation of the
Account Debtor with respect thereto and is not subject to any dispute,
condition, contingency, offset, recoupment, reduction, claim for credit,
allowance, adjustment, counterclaim or defense on the part of such Account
Debtor, and no facts exist which may provide a basis for any of the foregoing in
the present or future;

the Account is subject to the Agent’s and the Banks’ Prior Security Interest and
is not subject to any other Lien, claim, encumbrance or security interest
whatsoever;

the Account is evidenced by an invoice or other documentation and arises from a
contract which is in form and substance satisfactory to the Agent;

the appropriate Borrower has observed and complied with all laws of the state in
which the Account Debtor or the Account is located which, if not observed and
complied with, would deny to such Borrower access to the courts of such state;

the Account is not subject to any provision prohibiting its assignment or
requiring notice of or consent to such assignment;

the goods giving rise to the Account were not, at the time of sale thereof,
subject to any Lien or encumbrance except the Agent’s and the Banks’ Prior
Security Interest;

the Account is payable in freely transferable United States Dollars; and

the Account is not, or should not be, disqualified for any other reason
generally accepted in the commercial finance business.

In addition to the foregoing requirements, Accounts of any Account Debtor which
are otherwise Qualified Accounts shall be reduced to the extent of any accounts
payable (including, without limitation, the Agent’s estimate of any contingent
liabilities) by a Borrower to such Account Debtor (“Contras”) provided that the
Agent, in its sole discretion, may determine that none of the Accounts in
respect to such Account Debtor shall be Qualified Accounts in the event that
there exists an unreasonably large amount of payables owing to such Account
Debtor.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowers, the Agent may at any time or from time to time revise such
qualification standards in the exercise of its reasonable credit judgment.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1.1(Q)(ii)

Qualified Inventory

Upon delivery to the Agent of each Schedule of Inventory, the Agent shall make a
determination, in its sole discretion, as to which Inventory listed thereon
shall be deemed Qualified Inventory. Inventory shall not be considered Qualified
Inventory unless the Agent determines, in its sole discretion, that such
Inventory has met the following minimum requirements:

the Inventory is either (a) finished goods (b) raw materials other than supplies
or (c) work-in-process; but excluding in all cases any goods which have been
shipped, delivered, sold by, purchased by or provided to a Borrower on a bill
and hold, consignment sale, guaranteed sale, or sale or return basis, or any
other similar basis or understanding other than an absolute sale and also
excluding all supplies;

the Inventory is new, of good and merchantable quality, and represents no more
than a twelve (12) month supply of such finished goods or raw materials;

the Inventory is located in the pipeline owned by Kiantone or any other
Borrower, or in the Enbridge Pipeline if such Inventory meets the additional
requirements for Qualified Enbridge Pipeline Inventory as identified in the
definition of Qualified Inventory, or in storage tanks, or, during the Retail
Assets Perfection Period, at a retail store located on a site owned by a
Borrower or leased by a Borrower if the landlord has executed a landlord’s
waiver in the form of Exhibit 1.1(Q)(ii) hereto;

the Inventory is not stored with a bailee, warehouseman, consignee or similar
party unless the Agent has given its prior written consent and a Borrower has
caused such bailee, warehouseman, consignee or similar party to issue and
deliver to the Agent, in the form of Exhibit 1.1(Q)(ii) hereto, warehouse
receipts or similar type documentation therefor in the Agent’s name, or such
party shall have executed and delivered to Agent a waiver and access agreement,
in form and substance satisfactory to Agent;

the Inventory is subject to the Agent’s and the Banks’ Prior Security Interest
and is not subject to any other Lien; provided, however, Liens on Qualified
Enbridge Pipeline Inventory in favor of Enbridge are permitted to the extent
that Enbridge has required and received cash collateral, a letter of credit or
other credit support in an amount determined by Enbridge;

the Inventory has not been manufactured in violation of any federal minimum wage
or overtime laws, including, without limitation, the Fair Labor Standards Act,
29 U.S.C. § 215(a)(1); and

the Inventory has not been attached, seized, levied upon or subjected to a writ
or distress warrant, or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within ten (10) days thereafter, provided that such 10-day grace period
shall apply only if the amount of Inventory affected thereby does not exceed
$2,500,000.



--------------------------------------------------------------------------------

the Inventory is not covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent and the Banks;

the Inventory is not unsalable, defective or otherwise unfit for sale;

the Inventory does not consist of display items or packing or shipping
materials, or replacement parts;

the Inventory is (or upon completion of processing will be) of a type held for
sale in the ordinary course of Borrowers’ business;

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowers, the Agent may at any time or from time to time revise such
qualification standards in the exercise of its reasonable credit judgment.



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON AVERAGE UNUSED AVAILABILITY

 

Level

  

Average Unused Availability

  

Revolving

Credit Base

Rate Spread

 

Revolving

Credit Euro-
Rate Spread

   

Letter of

Credit

Fee

  Level I    Greater than $50,000,000    negative
(.50%)   1.25 %   1.25 % Level II    Greater than $30,000,000 but less than or
equal to $50,000,000    negative
(.25%)   1.50 %   1.50 % Level III    Less than or equal to $30,000,000    0.00%
  1.75 %   1.75 %

For purposes of determining the Applicable Margin and the Letter of Credit Fee:

(a) The Applicable Margin and the Letter of Credit Fee shall be determined on
the Closing Date based on the Average Unused Availability computed on such date
pursuant to a certificate in the form of Exhibit 7.3.4 to be delivered on the
Closing Date.

(b) The Applicable Margin and the Letter of Credit Fee shall be recomputed as of
the end of each fiscal quarter ending after the Closing Date based on the
Average Unused Availability as of such quarter-end. Any increase or decrease in
the Applicable Margin or the Letter of Credit Fee computed as of a quarter end
shall be effective on the date on which the Compliance Certificate evidencing
such computation is due to be delivered under Section 8.3.4.



--------------------------------------------------------------------------------

EXHIBIT 7.3.4

form of

BORROWING BASE CERTIFICATE

[Letterhead of Borrower]

PNC BANK, NATIONAL ASSOCIATION

as Agent for the Banks party to the

Credit Agreement referred to below

One PNC Plaza

4th Floor Annex

Pittsburgh, PA 15265

Ladies and Gentlemen:

The undersigned refers to the Amended and Restated Credit Agreement dated as of
July 12, 2002 (as amended, supplemented or modified from time to time, the
“Credit Agreement”) among UNITED REFINING COMPANY, a Pennsylvania corporation
(“United Refining”), UNITED REFINING COMPANY OF PENNSYLVANIA, a Pennsylvania
corporation (“United Refining PA”), KIANTONE PIPELINE CORPORATION, a New York
corporation (“Kiantone”) and COUNTRY FAIR, INC. (“Country Fair” and hereinafter
together with United Refining, United Refining PA and Kiantone, sometimes
collectively referred to as the “Borrowers” and individually as a “Borrower”),
KWIK FILL CORPORATION (the “Guarantor”), the Banks (as defined in the Credit
Agreement) party thereto and PNC BANK, NATIONAL ASSOCIATION, as Agent for such
Banks. Terms defined in the Credit Agreement shall have the same meanings
assigned to them therein when used herein.

Computation Date: November 20, 2006_[If the computation date is a date prior to
the Retail Assets Perfection Period or after the Retail Assets Perfection Period
has terminated, use the calculations provided for in Table I below. If the
computation date is a date that falls within the Retail Assets Perfection Period
use the calculations provided for in Table II below.]



--------------------------------------------------------------------------------

Table I. We hereby certify to you as follows:

 

(A)      Cash Portion:    Cash held in Agent’s account which is subject to a
security interest    $                      (B)      Accounts Portion:        
(1)    Qualified Accounts (excluding any Accounts arising from Retail Stores)   
$                              and         (2)    Qualified Accounts consisting
of Accounts arising from retail stores    $                              sum of
(1) and (2) $__________ multiplied by .85    $                      (C)     
Inventory Portion:         (1)    Book value of Inventory (excluding Inventory
at Retail Stores) which meets the requirements set forth in the definition of
Qualified Inventory and on Schedule 1.1(Q)(ii) to the Credit Agreement on a FIFO
basis    $                           (2)    Market Value of Inventory (excluding
Inventory at Retail Stores) which meets the requirements set forth on Schedule
1.1(Q)(ii) to the Credit Agreement less applicable crude stream discounts for
oil pricing. Such value is computed on Exhibit A (Complete and attach Exhibit
A):    $                           (3)    Qualified Inventory—            Lesser
of line (1) or (2)    $                           (4)    (i) Qualified Inventory
Line (3) multiplied by .70    $                           (5)    $80,000,000   
     (6)    Inventory Portion—Lesser of Line 4 or Line 5    $
                     (D)      Borrowing Base: Sum of Line (A) plus Line (B) plus
Line (C)(6)    $                      (E)      Amount of Loans and Letters of
Credit Outstanding (may not be more than line D)    $                     

 

2



--------------------------------------------------------------------------------

The undersigned confirms as of the date hereof, that no Event of Default has
occurred and is continuing.

 

3



--------------------------------------------------------------------------------

Table II. We hereby certify to you as follows:

 

(A)      Cash Portion:         Cash held in Agent’s account which is subject to
a security interest    $                      (B)      Accounts Portion:        
(1)    Qualified Accounts(excluding any Accounts arising from Retail Stores)   
$                              and         (2)    Qualified Accounts consisting
of Accounts arising from retail stores    $                              sum of
(1) and (2) $_____________ multiplied by .85    $                      (C)     
Inventory Portion:         (1)    Book value of Inventory (excluding Retail
Store Inventory) which meets the requirements set forth on Schedule 1.1(Q)(ii)
to the Credit Agreement on a FIFO basis    $                           (2)   
Market Value of Inventory (excluding Retail Store Inventory) which meets the
requirements set forth on Schedule 1.1(Q)(ii) to the Credit Agreement less
applicable crude stream discounts for oil pricing. Such value is computed on
Exhibit A (Complete and attach Exhibit A):    $                           (3)   
Lesser of line (1) or (2)    $                           (4)    Line (3)
multiplied by .70    $                           (5)    Appraised Value of
Qualified Inventory which is Retail Store Inventory    $                     
     (6)    Line (5) multiplied by .85    $                           (7)   
Cost of Qualified Inventory which is Retail Store Inventory    $
                          (8)    Line (7) multiplied by .70    $
                          (9)    Lesser of line (6) or (8)    $
                          (10)    (i) Line (4) plus Line (9)    $
                    

 

4



--------------------------------------------------------------------------------

    

(ii)     $80,000,000

        (11)     Inventory Portion—lesser of 10(i) and 10(ii)    $
                     (D)      Borrowing Base: Sum of Line (A) plus Line (B) plus
Line (C)(11)    $                      (E)      Amount of Loans and Letters of
Credit Outstanding (may not be more than line D)    $                     

The undersigned confirms as of the date hereof, that no Event of Default has
occurred and is continuing.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Date: November 27, 2006

 

Very truly yours,

By:

 

PNC Bank, National Association

Name:

 

James M. Steffy

Title:

 

Vice President

By:

 

Manufacturers and Traders Trust Company

Name:

 

Christopher Kania

Title:

 

Administrative Vice President

By:

 

Bank Leumi, USA

Name:

 

John Koenigsberg

Title:

 

First Vice President

By:

 

Bank Leumi, USA

Name:

 

Iris Steinhardt

Title:

 

Vice President

By:

 

BMO Capital Markets Financing, Inc.

Name:

 

Jean R. Elie

Title:

 

Vice President

By:

 

United Refining Company

Name:

 

James Murphy

Title:

 

Vice President and Chief Financial Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Market Value of Inventory (excluding Retail Store Inventory and Qualified
Enbridge Pipeline Inventory)

Inventory included in the chart below should include only inventory which meets
with the requirements under Schedule 1.1(Q)(ii) and should exclude any inventory
which does not meet such requirements.

 

(1)   (2)   (3)   (4)   (5)   (6)   (7) Product   Quantity  

Pricing Service

(either Oil Price

Information

Services for

products or

NYMEX)

  Price  

Gross Value

(Product of

Column (2)

times

Column (4))

 

Less Crude

Stream

Discounts

for Oil

Pricing

 

Net

Value

(Column (5)

less

Column (6))

_____   _____   ________   ____   _____   _____   _____ _____   _____   ________
  ____   _____   _____   _____ _____   _____   ________   ____   _____   _____  
_____ _____   _____   ________   ____   _____   _____   _____ _____   _____  
________   ____   _____   _____   _____ _____   _____   ________   ____   _____
  _____   _____       Total                      

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Market Value of Qualified Enbridge Pipeline Inventory

Inventory included in the chart below should include only inventory which meets
with the requirements under the definition of Qualified Inventory and Schedule
1.1(Q)(ii) and should exclude any inventory which does not meet such
requirements.

 

(1)   (2)   (3)   (4)   (5)   (6)   (7) Product   Quantity  

Pricing Service

(either Oil Price

Information

Services for

products or

NYMEX)

  Price  

Gross Value

(Product of

Column (2)

times

Column (4))

 

Less Crude

Stream

Discounts

for Oil

Pricing

 

Net

Value

(Column (5)

less

Column (6))

_____   _____   ________   ____   _____   _____     _____           _____  
_____   ________   ____   _____   _____     _____           _____   _____  
________   ____   _____   _____     _____           _____   _____   ________  
____   _____   _____     _____           _____   _____   ________   ____   _____
  _____     _____           _____   _____   ________   ____   _____   _____    
_____                 Total                      

 

8